                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

    JOHNATHAN HIRTENSTEIN,            )
    Individually and on Behalf of     )
    All Others Similarly Situated,    )
                                      )
                     Plaintiff,       )
                                      )
              v.                      )        16cv1303
                                      )
    CEMPRA, INC., PRABHAVATHI B.      )
    FERNANDES, MARK W. HAHN, DAVID    )
    W. OLDACH,                        )
                                      )
                     Defendants.      )

                       MEMORANDUM OPINION AND ORDER

THOMAS D. SCHROEDER, Chief District Judge.

        This is a putative federal securities class action on behalf

of all persons 1 who owned common stock of the biopharmaceutical

company,     Cempra,   Inc.   (“Cempra”),   between   July   7,   2015,   and

November 4, 2016 (the “class period”).        In their amended complaint

(Doc. 46), Plaintiffs seek recovery for stock losses under Sections

10(b) and 20(a) of the Securities Exchange Act of 1934 (“Exchange

Act”), as amended by the Private Securities Litigation Reform Act

of 1995 (“PSLRA”) and Rule 10-b5 promulgated thereunder, 17 C.F.R.

§ 240.10b-5.       The Defendants are Cempra; Prabhavathi B. Fernandes,

Ph.D., Cempra’s then-chief executive officer (“CEO”), president,

and member of the board of directors from the company’s founding


1
  The lead Plaintiffs are Charles Craig Janies, Robert F. Colwell Jr.,
and Jennifer Colwell. (Doc. 40.) However, the entire putative Plaintiff
class (including the lead Plaintiffs) will be referred to simply as
“Plaintiffs.”
in November 2005 until December 12, 2016 (Doc. 46 ¶ 22);                Mark W.

Hahn,    Cempra’s    executive   vice       president   and   chief   financial

officer (“CFO”) during the class period (Doc. 46 ¶ 25); and David

W. Oldach, M.D., Cempra’s chief medical officer, during the class

period (together, “Defendants”). (Doc. 46 ¶ 28.) Before the court

is Defendants’ motion to dismiss the amended complaint for failure

to state a claim pursuant to Federal Rule of Civil Procedure

12(b)(6).    (Doc. 49.)    Plaintiffs oppose the motion and also filed

a motion to strike seven exhibits contained in the appendix to

Defendants’ motion (Doc. 56), which the court recently denied

without opinion.      (Doc. 65.)

        For the reasons set forth below, Defendants’ motion to dismiss

will be granted.      In addition, the court will address Plaintiffs’

motion to strike and explain which exhibits the court considered.

I.      BACKGROUND

        The facts alleged in the amended complaint, which are accepted

as true and viewed in the light most favorable to Plaintiffs for

purposes of the present motion, and the contents of other documents

which the court may consider in deciding the motion to dismiss,

show the following:

      Cempra    is    a   biopharmaceutical        company     that    develops

antibiotics for the treatment of infectious diseases.                 (Doc. 46

¶ 4.)     Cempra’s lead product, solithromycin, is being developed

for   the    treatment    of   community-acquired       bacterial     pneumonia

                                        2
(“CABP”), as well as other indications.                (Id.)     During the class

period, solithromycin was in the late stages of its clinical

development for the treatment of CABP, the seventh leading cause

of death and the leading cause of death due to infection in the

United States, with a reported five to ten million cases per year.

(Id. ¶¶ 5-6, 36.) In August 2015, the Food and Drug Administration

(“FDA”) granted the drug “Fast Track” designation for the short-

term (five to seven day) treatment of CABP with intravenous (“IV”)

and oral capsules under the FDA’s Fast Track program, which is

designed to facilitate the development of new drugs that have the

potential to address unmet medical needs and are designed to treat

serious or life-threatening conditions.                (Id. ¶ 6.)         On May 1,

2016, Cempra completed and submitted its New Drug Applications

(“NDAs”) for solithromycin to the FDA for the treatment of CABP,

which    qualified   for    eight-month           priority     review    under     the

Prescription User Drug Fee Act.         (Id.)

       Cempra generated little revenue during the class period and

depended largely on raising capital through public stock offerings

to sustain its business operations and complete the clinical

development of solithromycin. (Id. ¶¶ 91-92.) During this period,

Cempra conducted two stock offerings in order to raise capital to

fund    the   company’s    operations       for    combined     net     proceeds    of

approximately $170 million.        (Id. ¶¶ 94-95.)              In January 2016,

Cempra sold 4.17 million shares of common stock at a price of

                                        3
$24.00 per share, resulting in net proceeds of $94 million. (Id.

¶ 94.)    Between May 2016 and July 2016, Cempra sold an additional

4 million shares of common stock during an “at-the-market” offering

for net proceeds of $75.1 million.       (Id. ¶ 95.)

     In their amended complaint, Plaintiffs allege that Defendants

made false and misleading statements regarding the safety profile

of the drug and failed to adequately disclose instances of drug-

induced liver injury (“DILI”) observed in clinical trials prior to

and during the class period. (Id. ¶¶ 58-65, 67, 69-77.) According

to the amended complaint, these false and misleading statements

caused Cempra’s common stock to trade at artificially high prices,

so that when the risks were revealed by the FDA at the end of the

class period, Plaintiffs suffered losses from the subsequent stock

price decline.   (Id. ¶¶ 12, 96–102.)

     A.    Solithromycin’s Clinical Development Program

     Solithromycin belongs to a class of antibiotics known as

macrolides that are frequently prescribed to treat respiratory

tract infections.    (Id. ¶ 34.)       Due to the serious side effects

associated    with   another   class      of     antibiotics   known   as

fluoroquinolones,    macrolides    are     the    preferred    first-line

treatment for CABP.      (Id. ¶ 35.)       Solithromycin is a fourth-

generation fluoroketolide macrolide-class antibiotic, which was

designed to address the growing problem of antibiotic resistance

among the currently-approved class of macrolides approved to treat

                                   4
CABP.     (Id. ¶ 5.)         During the class period, analysts estimated

that Cempra would earn up to $2 billion a year in sales if

solithromycin were approved by the FDA.                  (Id. ¶ 36.)

     The potential risk of DILI among this particular class of

macrolides     was    well    known    to     both     the   company    and    potential

investors prior to the class period.                    In 2004, the FDA approved

the drug telithromycin, known by the brand name Ketek, a third-

generation macrolide and the first ketolide antibiotic.                                (Id.

¶ 37.) Shortly after its approval, Ketek was found to cause severe

adverse    effects      in     patients,           including     reversible       visual

disturbances,        loss     of     consciousness,          myasthenia       gravis    (a

neurological disorder associated with improper muscle regulation),

and severe liver injury that resulted in liver failure, liver

transplant, and death.              (Id.)         These safety issues led to two

congressional investigations into the FDA’s approval of the drug

and accusations that the FDA stifled concerns over the drug raised

by its own reviewers and ignored suspicious clinical data that

were later determined to be fraudulent.                  (Id. ¶ 37.)       Ultimately,

the FDA revoked Ketek’s approval for treatment for all indications

other   than    CABP    and        required       a   “black   box”     warning    label

highlighting the risk of potential liver injury.                       (Id.)

     Cempra recognized that the approval of solithromycin depended

on the company’s ability to differentiate the drug from Ketek.

(Id. ¶¶ 38, 69.)       As a fluoroketolide, solithromycin has a nearly

                                              5
identical chemical structure to Ketek, except it includes an

aminophenyl group with a 1, 2, 3-triazole ring as opposed to the

pyridine attached to an imidazole ring in Ketek.             (Id. ¶ 38.)

Cempra claimed that removing the pyridine moiety would prevent the

drug from inhibiting the body’s nicotinic acetylcholine receptors,

which purportedly caused the severe adverse effects observed with

Ketek.   (Id. ¶ 38, 69.)

     Prior to obtaining marketing approval, a developmental drug

must undergo a series of pre-clinical and clinical trials to

evaluate its safety and effectiveness for a particular treatment.

(Id. ¶¶ 39-43.)      Clinical trials are conducted in three distinct

phases of clinical investigation in humans, identified as Phase 1,

Phase 2, and Phase 3.       (Id. ¶¶ 39-43); see 21 C.F.R. § 312.21.

Each phase of clinical testing is designed to gather information

on the safety and efficacy of the drug in human subjects.          (Doc.

46 ¶ 43.) Phase 1 trials “are designed to determine the metabolism

and pharmacologic actions of the drug in humans, the side effects

associated with increasing doses, and, if possible, to gain early

evidence     on   effectiveness.”   (Id.   ¶ 40   (quoting    21   C.F.R.

§ 312.21(a)).)     Phase 2 trials are exploratory studies designed to

address efficacy and to determine common short-term side effects

and risks.    (Doc. 46 ¶ 41); 21 C.F.R. § 312.21(b).    Phase 3 trials

are expanded studies to address the efficacy and safety of the

drug, which generally involve hundreds of, and sometimes several

                                    6
thousand, subjects.        (Doc. 46 ¶ 43); 21 C.F.R. § 312.21(c).                 FDA

rules and regulations require that a sponsor promptly report all

drug-related serious adverse events (“SAEs”), including a single

occurrence that is either uncommon or strongly associated with

drug exposure, such as hepatic (i.e., liver) injury.                         (Doc. 46

¶ 57     (citing    21     C.F.R.     § 312.32(c)(1)(i)(A)));           21     C.F.R.

§ 312.32(c)(1)(i)        (requiring    sponsor   to    file    a   report      within

fifteen    days    after   a   determination     by    the    sponsor    that     the

information qualifies for reporting as a “[s]erious and unexpected

suspected adverse reaction”).

       Cempra’s development of solithromycin for treatment of CABP

involved a proposed short-term course of five to seven days,

depending on the mode of administration.               (Doc. 51-15 at 5, 62.)

Prior to the class period, Cempra completed Phase 1 and Phase 2

trials for the oral and IV dosages of solithromycin to treat CABP,

which    Cempra    represented      demonstrated   a   promising     safety       and

tolerability profile for those dosages to treat CABP.                        (Doc. 46

¶ 44.)    Cempra disclosed in its SEC filings that the FDA placed a

partial clinical hold on a Phase 1 trial for oral solithromycin

and later converted it to a full clinical hold, citing concerns

that the drug may have similar toxicity issues as Ketek.                         (Id.

¶ 45.)    Cempra was eventually allowed to proceed with the trial,

which it successfully completed.             (Id.)       The company assured

investors that it had addressed the FDA’s concerns but noted that

                                         7
the clinical hold indicated that the FDA may subject its NDAs to

heightened scrutiny in light of the Ketek experience.                   (Id.)

      The Phase 3 clinical trial of solithromycin taken orally for

the   treatment   of   CABP    (“Solitaire-Oral      trial”)          involved      860

subjects and was conducted between December 2012 and October 2014,

while the Phase 3 clinical trial for IV treatment (“Solitaire-IV

trial”) involved 863 subjects and was conducted between November

2013 and September 2015.      (Id. ¶ 50–51.)       The Phase 3 CABP clinical

trials   evaluated     the    safety    and     efficacy       of    oral    and     IV

solithromycin     compared     to      moxifloxacin,       a        fluoroquinolone

considered to be the most potent drug for CABP.                (Id. ¶ 50.)         Both

trials had the primary objective and endpoint of demonstrating

statistical non-inferiority compared to moxifloxacin, while the

secondary     objectives     included       demonstrating      the     safety       and

tolerability of the drug compared to moxifloxacin.                   (Id.)

      Cempra reported that both of the trials met their primary and

secondary objectives of demonstrating solithromycin’s statistical

non-inferiority as compared to moxifloxacin.                   (Id. ¶¶ 52, 54.)

Cempra disclosed that it observed in some patients elevation of

the liver enzyme alanine aminotransferase (“ALT”) but stated that

these elevations were generally asymptomatic and reversible.                       (Id.

¶¶ 52, 55.)    Furthermore, the company reported that no patient in

either trial met the criteria of “Hy’s Law,” a standard used by

the FDA to predict the risk of severe DILI.            (Id. ¶¶ 53, 55.)              To

                                        8
meet Hy’s Law, a patient must have an elevation of ALT or the liver

enzyme aspartate aminotransferase (“AST”) greater than three times

the upper limit of normal (“ULN”) in combination with impaired

hepatic function (defined as an elevation of bilirubin (a liver

byproduct) greater than two times ULN), without any evidence of an

alternative cause of hepatic injury.         (Id. ¶ 53; see Doc. 51-16 at

154-55 (describing Hy’s Law criteria).)          “A Hy’s Law case predicts

severe liver injury at a rate of at least 1/10 of the rate of Hy’s

Law cases,” such that 1 case in 1,000 suggests severe injury at a

rate of 1 in 10,000.     (Doc. 46 ¶ 53.)     However, a study of at least

3,000 patients is needed to accurately predict that no Hy’s Law

cases   will   result   from   a   particular    treatment.   (Id.   ¶ 53.)

According to an FDA guidance document, the failure to detect a

Hy’s Law case does not imply that a drug with aminotransferase

elevations is free from risk of severe DILI.          (Id.)

     In September 2015, Cempra initiated Phase 2 clinical trials

to evaluate the effectiveness of solithromycin as a treatment for

chronic obstructive pulmonary disease (“COPD”) and non-alcoholic

steatohepatitis (“NASH”). 2        (Id. ¶ 48.)   The company enrolled four

patients in the Phase 2 COPD trial, where patients received a daily


2
  Nonalcoholic steatohepatitis is a syndrome in nonalcoholics causing
liver damage that is histologically indistinguishable from alcoholic
hepatitis.   Merck Manual Professional: Nonalcoholic Steatohepatitis
(NASH), available at https://www.merckmanuals.com/professional/hepatic-
and-biliary-disorders/approach-to-the-patient-with-liver-
disease/nonalcoholic-steatohepatitis-nash (last visited Oct. 24, 2018).


                                       9
oral dose of 400 mg of solithromycin for twenty-eight days.                 (Id.;

Doc. 51-11 at 15, 25, 29.)          During the class period and shortly

after the trial was initiated, three out of the four patients in

the COPD group experienced “patterns of DILI,” including ALT

elevations in excess of four times ULN.                (Doc. 46 ¶ 48; Doc. 51-

11   at   15-17,      25-26.)    After     receiving    twenty-three   days    of

treatment, one patient was diagnosed with clinical cholestatic

hepatitis with jaundice 3 and was discontinued from treatment.

(Doc. 46 ¶ 48; Doc. 51-11 at 15-17.) 4           In that case, the patient’s

liver test results did not return to normal until twenty-nine days

after being discontinued from treatment.                 (Doc. 51-11 at 16.)

While     the   two     other   patients      experienced    asymptomatic     ALT

elevations (Id. at 25-26), one of these patients also continued to



3 Cholestasis is a condition involving the reduction or stoppage of bile
flow.       Merck   Manual    Consumer:   Cholestasis,    available    at
https://www.merckmanuals.com/home/liver-and-gallbladder-disorders/
manifestations-of-liver-disease/cholestasis#v758789 (last visited Oct.
24, 2018). Jaundice is a yellow discoloration of the skin caused by
hyperbilirubinemia, a condition that occurs when there is too much
bilirubin in the blood.     Merck Manual Consumer: Jaundice in Adults,
available at https://www.merckmanuals.com/home/liver-and-gallbladder-
disorders/manifestations-of-liver-disease/jaundice-in-adults        (last
visited Oct. 24, 2018).
4
  In that case, a 69-year-old man received 400 mg of solithromycin for
twenty-three days of a planned twenty-eight day course of treatment.
(Doc. 51-11 at 15-17.)      At Day 15, elevations of ALT and other
aminotransferase enzymes were observed without any associated change in
bilirubin. (Doc. 51-11 at 16.) On Day 23, further increases of ALT to
11.9 times ULN were observed, as well as a concurrent increase in
bilirubin (2.2 times ULN) and the onset of eosinophilia (increase in
white blood cells, indicative of infection or allergic reaction). (Doc.
51-11 at 16-17.)    At this point, the patient was discontinued from
treatment. (Doc. 51-11 at 16-17.)

                                         10
show signs of liver injury in the form of increasing ALT elevations

even after treatment was discontinued.      (Doc. 46 ¶ 48; Doc. 51-11

at 25-26.)       In light of these developments, Cempra reduced the

dosage in the ongoing Phase 2 NASH trial to an oral dose of 200 mg

of solithromycin daily for seven days, followed by 200 mg oral

doses three times a week for a total course of thirteen weeks of

treatment.    (Doc. 46 ¶ 49; Doc. 51-12 at 3.)   Cempra reported this

amendment in the NASH protocol at the website ClinicalTrials.gov

and to investors during the company’s September 30, 2016 conference

call.     (Doc. 46 ¶ 49.)

     B.      Material Misrepresentations and Omissions

     During the class period, Defendants made public statements

regarding the clinical results from the Phase 3 CABP trials as

well as the overall safety profile of the drug.     In their amended

complaint, Plaintiffs challenge several of these statements, as

set forth below, as material misrepresentations and omissions.

            1.     July 7, 2015 Press Release

     On July 7, 2015, Cempra issued a press release announcing

that it had completed enrollment for the Solitaire-IV Phase 3

trial.    (Doc. 46 ¶ 58.)   The press release contained a quote from

Fernandes, which stated in relevant part: “We remain on track to

announce the top line results before year-end 2015.       We believe

that these results, coupled with our successful Solitaire Oral

results, which we announced in January, will provide a compelling

                                   11
clinical data set in our solithromycin NDA submission, expected in

2016.”    (Id.) 5

            2.      October 16, 2015 Press Release

      On October 16, 2015, Cempra issued a press release announcing

positive topline results from its Solitaire-IV trial.                (Id. ¶ 54.)

The company reported that the trial met the primary and secondary

objectives       of     statistical       non-inferiority         compared      to

moxifloxacin.       (Id.)    With regard to safety, Cempra disclosed that

there were fatalities that occurred with similar frequency in both

arms of the study due to pneumonia or its complications during the

study period. (Id.) The company noted that more treatment-related

adverse   events      were   observed   with      solithromycin     (34.3%)   than

moxifloxacin (13.1%), but stated that this difference was largely

attributable to infusion site reactions of mild and moderate

severity.     (Id.)     Cempra reported that 2.1% of IV solithromycin

patients discontinued the drug due to adverse infusion-related

events and noted that infusion site pain is a common side effect

of   intravenous      macrolides    but      is   not   generally    noted    with

fluoroquinolones such as moxifloxacin. (Id.) Cempra also reported

that SAEs occurred in 6.9% of solithromycin patients and 5.4% of

moxifloxacin patients, but only three SAEs were considered drug-



5
  Plaintiffs emphasize large portions of text throughout their amended
complaint. Emphasis from the amended complaint is omitted throughout
the remainder of this opinion unless otherwise noted.


                                        12
related.     (Doc. 51-5 at 7; see Doc. 46 ¶ 55.) 6                Only two of the

three SAEs were associated with solithromycin; all were allergic

reactions.         (Doc.    51-5   at    7.)    Cempra     also   noted     that    ALT

elevations were observed in both treatment arms, reporting that

Grade 3 ALT elevations (explained as ALT elevations of between 3

to 8 times ULN) were observed in 8.2% of solithromycin patients

and 3.4% of moxifloxacin patients, and Grade 4 ALT elevations

(explained    as     ALT    elevations     greater   than    8    times    ULN)    were

observed in 0.7% of solithromycin patients and 0.5% of moxifloxacin

patients.     (Id.)        Cempra reported that “[t]reatment emergent ALT

elevations        were   generally       asymptomatic,     reversible,      and    not

associated    with       increased      bilirubin”   and    “[n]o    solithromycin

patient met Hy’s Law criteria of concurrent ALT and bilirubin

elevations post-baseline.”              (Doc. 46 ¶ 59 (emphasis omitted).)

             3.      October 16, 2015 Conference Call

     On October 16, 2015, Cempra held a conference call to discuss

the topline results from the Solitaire Oral-IV trial.                     (Id. ¶ 60.)

In response to a question from an analyst regarding whether any

symptomatic ALT elevations were observed during the course of the

clinical trial, Oldach provided the following response:

     We’ve gone through            all of these cases and looked
     carefully at them.             There were a few patients, for

6
  The amended complaint alleges that Cempra reported this information in
an October 22, 2015 press release. (Doc. 46 ¶ 55). The same information
was also included in Cempra’s Form 8-K filing with the SEC. (Doc. 51-5
at 6-7.)


                                           13
        instance, that had infusion pain but no symptoms
        relatable to right upper quadrant or liver pain. But we
        want to be very careful about that. So before we say
        categorically absolutely none, we will be going back
        through their cases two more times before we declare
        that. But generally, no symptoms, no evidence of hepatic
        injury that was symptomatic or with bilirubin elevation.
        So that was just a cautionary statement on our part just
        so we could be absolutely certain. But our impression
        is none.

(Id.) Fernandes further noted, “And remember, the [data management

committee] 7 has seen each of these, you know, any significant ALT

elevation, during the study and did not do anything.”              (Id.

(alteration in original).)

             4.   October 22, 2015 Earnings Call

     On October 22, 2015, Cempra held its third quarter earnings

call.    (Id. ¶ 61.)   During her opening remarks, Fernandes made the

following statement:

     As one would expect, in both Phase 3 trials, these we
     saw some Grade 3 ALT elevation, and to a much lesser
     extent some Grade 4 ALT elevations. In almost all cases
     of ALT elevations among solithromycin recipients, these
     elevations occurred early, peaked on day four –
     remember, it is day one through seven – and their levels
     were typically declining by day seven, despite continued
     study   drug  dosing.      These   ALT  increases   were
     asymptomatic and resolved post treatment.

     No solithromycin recipient met Hy’s Law criteria,
     defined as simultaneous ALT and bilirubin elevation –
     another liver factor – following dosing. There was no
     evidence   of  drug   hypersensitivity  reaction. For
     instance, one involving a combination of rash, fever,
     and ALT elevation, and other symptoms.

7
  This appears to be the “independent data monitoring committee,”
referenced in the FDA Briefing Document, that “monitor[ed] safety
throughout the studies.” (Doc. 51-15 at 20.)

                                   14
(Id. ¶ 61.)       Fernandes made additional statements during the

earnings call that ALT elevations were reversible. (Id. ¶ 62 (“Now

with the IV, yes, we saw a few more ALT [treat].         But again, they

are all reversible.” (alteration in original)); Id. ¶ 63 (“[M]ost

of those ALTs came down during treatment.        Many of them were down

in two weeks.     All of them were down in the three-week visit, the

short-term follow-up visit.      Okay.   So there is no issue with that.

So   they   all   disappeared.      That    is   why   they   are   called

reversible.”).)     David Moore, Cempra’s executive vice president

and chief commercial officer, also reiterated that “we have not

seen hepatic dysfunction in any patient due to the study drug in

our Phase 3 program.”    (Id. ¶ 62.)

     When questioned by an analyst regarding the potential for

liver toxicity, Fernandes responded as follows: “But let me again

say: there is no liver toxicity.         There is no hepatic toxicity.

This was reversible ALT elevation and there has been no hepatic

toxicity.   So there is no evaluation of hepatic toxicity because

we don’t have any.”       (Id. ¶ 64.)       She later emphasized that

“[Ketek] ALT and our ALT have nothing to do with hepatic toxicity.”

(Id. ¶ 65 (alteration in original).) 8




8
  Fernandes added, “ALT is not related to hepatic toxicity. And it is
found with all drugs, including things like amoxicillin, augmentin, which
we are actually giving tons of to our children today.” (Id.)

                                    15
           5.   November 19, 2015 Jefferies Global Healthcare
                Conference

     On November 19, 2015, Cempra participated in the Jefferies

Global Healthcare Conference.      (Id. ¶ 67.)        Fernandes spoke at the

conference and made the following statements regarding the Phase

3 CABP trials in her opening remarks:

     Now when we announced some of the effects of the drug,
     we did mention liver enzyme increases. ALT increases.
     And you can see that with the intravenous, we had
     slightly more ALTs than in the oral, which is listed in
     the bottom, the Grade 3 and the Grade 4.

     [. . .]

     Now the most important things, none of them had any
     symptoms. They were all reversible, and there was no
     bilirubin increase in any of these patients. And that
     is a key point. If you are on this drug, if you don’t
     measure ALTs, you won’t even know because there’s no
     symptoms at all, in these patients, and they are all
     reversible.

     [. . .]

     We recorded every     single thing the patient said.   If
     there was redness,     if there was itching, if there was
     tingling, anything    minor was recorded. And we are an
     honest company; we    put out all the data.

(Id.)

           6.   January 7, 2016 Prospectus

     On   January   7,   2016,   Cempra   filed   a    prospectus   with   the

Securities and Exchange Commission (“SEC”) in connection with a

stock offering.     (Id. ¶ 69.)     The prospectus stated in relevant

part:

     Through ongoing research, we have developed multiple

                                    16
        ways to differentiate solithromycin from Ketek.      Our
        research suggests these side effects may be caused by
        the pyridine moiety, which forms a part of the structure
        of Ketek. We have demonstrated that pyridine inhibits
        the action of nicotinic acid acetylcholine receptors
        that could result in the side effects caused by Ketek.

(Id.)     While the surrounding context of the prospectus is not

referenced      in        Plaintiffs’    amended     complaint,      this   statement

appeared       in     a    section      discussing      several     potential    risks

associated          with    the   development        and    commercialization       of

solithromycin.            (Doc. 51-7 at 21-24.) 9        The challenged statement

in the prospectus appeared within a section entitled: “We might

not successfully differentiate solithromycin from telithromycin

(Ketek), a macrolide found to cause severe side effects.”                       (Id. at

23.)    Notably, the amended complaint omits the final two sentences

of the paragraph, which states: “If our research is proven to be

incorrect or if solithromycin demonstrates similar side effects,

the FDA might not approve solithromycin, or if already approved,

might withdraw approval, require us to conduct additional clinical

trials    or    require       warnings    on     product   labeling,    which    would

significantly         harm     our   ability       to    generate     revenues    from

solithromycin.”            (Id. at 24.)     The prospectus goes on to caution

that “[b]ecause of the Ketek experience, the macrolide class is

likely to be carefully scrutinized by the FDA.”                     (Id.)


9
  For the reasons discussed later in this opinion, the court finds that
several documents, including the January 7, 2016 prospectus, may properly
be considered for purposes of Cempra’s motion.


                                            17
     In addition, the prospectus highlights several additional

risks to investors. Acknowledging that the company had no products

that had been approved for sale, the prospectus emphasized that

“[o]ur near-term prospects are substantially dependent on our

ability to develop and commercialize solithromycin . . . .”            (Id.

at 21.)      The prospectus further noted “[w]e believe we have

completed all the clinical trials necessary to support the NDA for

solithromycin for CABP and have a sufficient database of both

efficacy and safety.         However, the FDA may disagree with our

assessment and may require additional clinical data to support

approval.”    (Id. at 22.)       In addition, the prospectus also stated

that “[t]he results of either of our ongoing studies of the

effectiveness of solithromycin as a treatment for NASH and COPD or

any other study or trial involving solithromycin, if negative,

could have an adverse effect on FDA and other regulatory approval

of   solithromycin   as      a    treatment   for   CABP   as   well    our

commercialization efforts for solithromycin and market acceptance

of the same.”    (Id. at 24.)

          7.     January 14, 2016 J.P. Morgan Healthcare Conference

     On January 14, 2016, Cempra participated in the J.P. Morgan

Healthcare Conference.    (Doc. 46 ¶ 70.)      Defendant Fernandes spoke

at the conference and made the following statements in her opening

remarks with regard to the clinical results from the Phase 3 CABP

trials:

                                      18
        We would also like to show you some of the ALT results.
        This is the liver enzyme results. Macrolides that are
        excreted by the liver and are known to cause liver enzyme
        increases. You see the label from azithromycin, which
        is over there, that you see ALT increases. This does
        not give you the idea that this is hepatic toxic [sic].
        To have hepatic toxicity, you have to have bilirubin
        increases, which causes — which shows damage to the liver
        cells. So, ALT increases plus bilirubin equals what is
        called [Hy’s Law] and that means liver toxicity. We did
        not have any case in those numbers which you see there,
        which had both ALTs as well as bilirubin, not one in
        those entire two studies.

        So, we did not believe we had any side effects of liver
        toxicity in these particular patients.

        I will also point out that they were asymptomatic, so
        there was nobody who would actually — know in real life
        during treatment that there was even any ALT increase.
        What is even more important is the gra[ph] at the very
        bottom. Even while on study drug, the ALT levels came
        down.   So, if it was toxic, it would not come down,
        obviously it would stay up. So the liver learned to
        handle the drug, and then it came down. So we are very
        pleased with the safety of this as well as the efficacy.

(Id. (alterations in original).)

             8.    April 13, 2016 Needham Healthcare Conference

     On April 13, 2016, Fernandes spoke at the Needham Healthcare

conference.       (Id. ¶ 71.)     While noting that the drug would be

subject to review by the FDA Advisory Committee due to the prior

Ketek     experience,   she     stated    that   “we   have   very   clearly

differentiated solithromycin from Ketek based on its mechanism of

action and the reason for its adverse event.”           (Id.)   She further

stated that “[w]e have also shown the benefit of our drug used in

monotherapy up against moxifloxacin, which is not a very safe drug,


                                     19
and we have a very good fully safety [sic] package for that.                 The

benefit is obvious, that it needs to have an outpatient as well as

hospital drug.”      (Id.)

          9.       May 2, 2016 Earnings Call

     During    a   May   2,   2016   earnings     call,   Fernandes   made   the

following statement during a question-and-answer session with a

securities analyst regarding potential “sources of controversy”

before the FDA Advisory Committee:

     So we have worked very hard, together with safety experts,
     people who have consulted in the past with other companies,
     with the FDA and so on, very aware of liver safety. We do
     believe that on the ketek issue, we are over that hurdle,
     because we have shown the mechanisms as to why ketek was
     toxic.

     However, we do have ALT. So our job is to make a comparison
     to the older macrolides like [erythromycin], [azithromycin],
     clarithromycin. All of them do have ALT increases. We have
     that too. But you must remember that every one of them came
     down, some of them even — most of them even while on study
     drug. So we don’t believe there is a big concern.

(Doc. 46. ¶ 72.)

          10.      September 12, 2016 Morgan Stanley Global Healthcare
                   Conference

     On September 12, 2016, Cempra participated in the Morgan

Stanley Global Healthcare conference.               (Id. ¶ 73.)       During a

question-and-answer      session     at    the   conference,   Hahn   made   the

following statement regarding the safety profile of solithromycin:

“What we see is what you expect from a macrolide: you expect ALTs

to go up in the early days, and come back down.             Even in continued


                                          20
therapy, we saw ALT levels coming right back down.”             (Id. ¶ 73.)

     In   response    to   a   question      from   an   analyst   about   how

solithromycin differs from Ketek, Hahn responded:

     We’ve done a lot of work characterizing what caused those
     issues [with Ketek]. And, mechanistically, we looked at
     the molecule and saw what we think the bad actor is, and
     we did a lot of work to identify what that bad actor
     caused.     And it was visual disturbance; it was
     exacerbation of myasthenia gravis; and it was liver
     toxicity.

     All three were related to this same one bad actor called
     a pyridine. So if we look at solithromycin, we see that
     solithromycin doesn’t have that bad actor on the
     molecule. It’s a completely different structure. And
     in all of our trials — we have exposed over 2,000
     patients and subjects over the years, and nobody has had
     any of those same types of issues that the folks had
     experienced with Ketek. So we expect the questions will
     come up in the [Advisory Committee meeting], but we don’t
     — we think that we’ve adequately addressed those
     questions and we don’t think there will be any issues.

(Id. ¶ 74.)       When questioned during the same conference call

regarding how the FDA Advisory Committee panel will view the ALT

elevations observed during the clinical trials, Hahn responded:

     We think they will ask questions about those, most
     certainly.    But we’ve gone through exhaustive work
     internally.    We’ve hired independent consultants and
     advisors. We’ve got an advisory, or a consulting firm
     that brought in panels of experts and have gone through
     the data.    What we see is what you expect from a
     macrolide: you expect ALTs to go up in the early days,
     and come back down. Even on continued therapy, we saw
     the ALT levels coming right back down.

(Id.)

           11.    September 30, 2016 Conference Call

     During   a   conference    call    on   September    30,   2016,   Cempra

                                       21
disclosed the interim results from the Phase 2 NASH trials.            (Id.

¶¶ 49, 76.)    With regard to the dosing change that occurred in the

trial, Defendant Oldach stated:

     When dosing solithromycin for longer durations, we’ve
     observed ALT elevation and since one of the goals of
     this trial [is] to determine the optimal regimen for
     longer treatment period, we adjusted the dose to 200
     milligrams daily for one week, followed by 200
     milligrams three times a week.       The lower dose is
     supported by the mouse model and human PK 10 data that
     suggest it might be efficacious.     We hope to confirm
     this dosing regimen in the study and we are very excited
     with the therapeutic effects and safety profile we have
     seen thus far.

(Id. ¶ 76.)    Cempra did disclose that one patient in the Phase 2

NASH study experienced asymptomatic ALT elevations of 4.5 times

ULN after receiving an oral dose of 200 mg of solithromycin for

twenty-eight days.      (Doc. 51-12 at 4-5.)       Cempra reported that

this patient was briefly discontinued from the study, but he

successfully completed the study and his ALT levels returned to

normal upon receiving the reduced dosing of 200 mg of solithromycin

three times per week.       (Id. at 5.)

     When questioned whether the dosage change was made after a

patient   in   the   NASH   trial   was   temporarily   discontinued   from

treatment due to ALT elevations, Fernandes responded:


10
  Pharmacokinetics, meaning “the movement of [a] drug into, through, and
out of the body — the time course of its absorption, bioavailability,
distribution, metabolism, and excretion.” Merck Manuals Professional:
Overview        of        Pharmacokinetics,         available         at
https://www.merckmanuals.com/professional/clinical-
pharmacology/pharmacokinetics/overview-of-pharmacokinetics         (last
visited Oct. 24, 2018).

                                     22
     No, we had already lowered the dose at that time.
     Because if you look at the modeling, the long-term dosage
     and our experience with it is saying that — that was
     more of a redundant study to show that one would be a
     long-term chronic dose and if you look at azithromycin,
     for instance with CF, in multiple doses for many weeks.
     It’s dosed three times a week so it’s not unusual for
     macrolides, which happen to linger intercellularly for
     long periods of time. That you should reduce the dose
     of chronic dosing.

(Doc. 46 ¶ 76.)   When later questioned during the conference call

regarding the amendment to the protocol, Fernandes stated that

“[t]he driver [behind the decision to alter dosages] was efficacy

as well as safety.”   (Doc. 51-12 at 9.)   She also noted that “I

will remind you that in our CABP trial, which we presented to you,

we have seen ALT increases even during the five to seven days of

treatment which comes back.”   (Doc. 46 ¶ 75.)

     During the conference call, Fernandes made various statements

touting the overall safety profile of the drug.     With regard to

the NASH trial, she stated:

     [W]e also wanted to show that solithromycin, of course,
     we believe it, is incredibly safe, even in the liver and
     this is the last straw which breaks the camel’s back,
     right?   So we wanted to test it in the worst case
     situation and tested it and we are now very comfortable
     with the drug.

     [. . .]

     “[A]ll of the safety data — every human exposure is
     submitted as part of the law. We have submitted data
     until at the end of August and all data comes in, every
     part will be exposed. And we’re very pleased with the
     safety of the drug.     And it will provide a lot of
     benefits to patients in many categories now and so we’re


                                23
     very pleased with it.    We’re proud to be able to submit
     this data.

(Id. ¶ 76.)     At no point did Cempra directly reference the Phase

2 COPD trial or disclose any additional information regarding the

adverse events observed during the Phase 2 COPD trial, apart from

noting   that   ALT   elevations   had   been   observed   when   dosing

solithromycin for longer durations.      (Id. ¶¶ 49, 76; see Doc. 51-

12 at 3.))

          12.    October 27, 2016 Earnings Conference Call

     On October 27, 2016, Cempra conducted its third quarter 2016

earnings conference call.      (Doc. 46 ¶ 77.)      In response to a

question from a securities analyst regarding potential concerns at

the FDA arising from the prior Ketek experience, Fernandes made

the following statement:

     So, we started this molecule, Ketek happened, and from
     day one we had to differentiate it. So, we showed that
     the pyridine on [telithromycin] was responsible for all
     those bad adverse events, including the hepatotoxicity.

     And the visual effect was really the canary in the
     coalmine because they saw in all their clinical trials
     and the same receptor in the eye and the same receptor
     in the liver, which has caused those effects. And we
     now have to differentiate the ALT increases that have
     shown to occur with all macrolides and all antibiotics
     because of the large dose and show what that is a result
     of. That is not a Ketek effect. And so we have spent
     a lot of time doing that sort of work. And our clinical
     trial data really shows that this has had a great deal
     of efficacy and all of those ALTs were reversible and
     asymptomatic, as you remember.

(Id. ¶ 77 (alteration in original).)


                                   24
      C.    Revelation    of         Negative         Information      Regarding
            Solithromycin

      On November 2, 2016, the FDA Antimicrobial Drugs Advisory

Committee released a briefing document (“FDA Briefing Document”)

in advance of its upcoming Advisory Committee meeting on November

4, 2016.    (Id. ¶ 8.)     FDA Advisory Committees provide independent

and expert advice to the FDA on technical, scientific, and policy

issues associated with various matters, including NDAs.                      (Id.)

The FDA Briefing Document provided an extensive analysis of the

clinical data from solithromycin’s development program.                (Id.)    It

noted,     among   other   things,     that     “in    general,     transaminase

elevations in the majority of patients appeared to be asymptomatic

and   generally    transient.”        (Doc.     51-15    at   34.)      It    also

acknowledged that “no patient in the phase 3 trials fulfilled Hy’s

Law criteria.”     (Id.)   But it cautioned:

      With fewer than 1000 CABP patients exposed to
      solithromycin for 5-7 days, the ability to detect a Hy’s
      Law signal was limited by both the number of patients
      and short duration of exposure.

(Id.) Ultimately, the FDA Briefing Document provided the following

assessment:

      In the solithromycin development program to date, a
      range of patterns of liver injury associated with
      exposure to solithromycin were observed.    There was a
      spectrum   of   both  hepatocellular   and   cholestatic
      signatures of hepatotoxicity, in one case accompanied by
      eosinophilia and suggesting hypersensitivity as a
      mechanism for liver injury. These findings were noted
      among a relatively small number of patients treated with
      solithromycin    for  CABP   (n=920),   normal   healthy

                                       25
       volunteers exposed to the drug in PK studies, and a small
       number of patients administered solithromycin in studies
       of other conditions.    We conclude that these findings
       comprise a genuine liver injury signal.

(Doc. 46 ¶ 8; Doc. 51-15 at 35.)           The FDA Briefing Document further

concluded       that   Cempra     failed      to   adequately    differentiate

solithromycin from Ketek, noting:

       Despite the differences in chemical structure, the
       hepatic adverse effects seen with solithromycin during
       its development program exceed the pre-marketing hepatic
       signal seen with [Ketek]. Significant gaps in knowledge
       of the hepatic toxicity profile of solithromycin exist.

(Doc. 51-15 at 35 (emphasis omitted).)

       Attached to the FDA’s Briefing Document was a memorandum by

FDA’s Mark Avigan, M.D., an Associate Director for the Critical

Path     Initiatives     and    hepatologist       for   the     FDA   (“Avigan

memorandum”).      (Id. at 61.)11    The memorandum provided an in-depth

analysis of the hepatic risk associated with solithromycin.                  In

the memorandum, Avigan detailed what he identified as thirteen

potential instances of “[s]olithromycin-induced liver injury,”

including eight patients who participated in the Phase 3 CABP

trials    and   five   patients    who     suffered   liver    injuries   during

Cempra’s Phase 1 or Phase 2 clinical trials that either occurred

during or before the class period.             (Doc. 46 ¶ 83; Doc. 51-15 at




11
  There is no allegation that the Avigan memorandum, dated September 27,
2016, was provided earlier to Cempra.



                                         26
74-87.) 12        In   addition    to    describing           the   eight     instances    of

“[s]olithromycin-induced liver injury” that occurred during the

Phase 3 CABP clinical trials, the Avigan memorandum stated that a

“substantially         higher    percentage”        of    patients         experienced    ALT

elevations greater than three times the ULN compared with those

patients who received moxifloxacin in the Phase 3 CABP trials,

including one patient who experienced ALT levels in excess of 20

times ULN.        (Doc. 51-15 at 88.)

       As    to   Cempra’s      effort   to     distinguish          solithromycin        from

Ketek,      the   Avigan   memorandum      stated        that       “the    impact   of   the

elimination of the terminal pyridine-imidazole in solithromycin on

risk for hepatotoxicity remains hypothetical, since the direct in

vivo effects of this structural change on liver injury have yet to

be determined.”         (Id. at 65.)      The Avigan memorandum further noted

that “[t]he sponsor has put forth a so far unproven argument that

despite      their     pharmacological        and    structural            similarities    as

ketolides,        solithromycin     is    marked         by    a    substantially      lower

potential to cause severe hepatotoxicity than [Ketek].”                              (Id. at

91.)    The Avigan memorandum concluded:

       The presence of one case of clinically significant
       cholestatic hepatitis with jaundice in the relatively
       small   exposure  population  of   the  Solithromycin

12
   Plaintiffs’ amended complaint alleges that the Avigan memorandum
identified six patients who suffered liver injuries during Cempra’s Phase
1 or Phase 2 clinical trials that occurred during or before the class
period. (Doc. 46 ¶ 83.) Plaintiffs have since acknowledged that the
memorandum identifies only five patients, yet contend this error is
immaterial to their claims (Doc. 55 at 17 n.6).

                                           27
     Development   [COPD]   Program   that   required   early
     discontinuation of the study drug together with the
     robust ALT signal seen in the CABP trials leaves an open
     question concerning the actual “real world” population-
     level   risk   for   serious    DILI   associated   with
     solithromycin, even with short duration therapeutic use.

(Id. at 92 (emphasis added).)      Following the publication of the

FDA Briefing Document and Avigan memorandum, Cempra’s common stock

price dropped from $18.65 to $7.30 per share, a decline of 61% on

higher-than-average trading volume.      (Doc. 46 ¶ 84.)

     On November 4, 2016, the FDA Advisory Committee held its

hearing, and trading in Cempra’s stock was halted for the day.

(Id. ¶ 85.)    The Advisory Committee panel voted unanimously to

approve the efficacy of solithromycin, but it concluded, by a vote

of 12-1, that Cempra had not adequately characterized the risk of

hepatotoxicity and liver injury.       (Id.; Doc. 51-16 at 311, 322.)

Notwithstanding, a slight majority of the panel (7-6) voted that

the efficacy of solithromycin for the treatment of CABP outweighed

the risks, including hepatotoxicity.      (Doc. 51-16 at 336.)

     On Monday, November 7, 2016, 13 Cempra’s common stock price

declined from $7.55 to $6.85 per share, a decline of 9.3% on higher

than average trading. (Doc. 46 ¶ 86.) Cempra reported on December


13
   Plaintiffs’ amended complaint alleges throughout that investors
reacted negatively to information disclosed during the November 4, 2016
FDA Advisory Committee meeting and that Cempra’s common stock dropped
on November 7, 2016. (Doc. 46 ¶¶ 8, 10, 81, 83, 85, 99, 100.) However,
paragraph 86 alleges that the respective dates occurred in 2014. (Id.
¶ 86.)   The 2014 date appears to be a typographical error, which is
confirmed by Plaintiffs’ reference to the 2016 dates in their response
brief. (Doc. 55 at 17, 19.)

                                  28
12, 2016, that Fernandes had retired from her position effective

immediately, but she would continue to be paid under contract as

a consultant to the company for one year.      (Id. ¶ 22.)

     On December 29, 2016, Cempra announced that the FDA had issued

a Complete Response Letter for solithromycin, recommending a 9,000

patient clinical trial to assess the hepatotoxicity profile of the

drug prior to receiving approval.        (Id. ¶ 88.)   The FDA further

indicated that even if the drug was approved, its label would need

to disclose adequate information about hepatotoxicity risk.       (Id.

¶ 11.)    Cempra’s stock price fell an additional 57%, declining

from $6.10 to $2.60 per share on higher-than-average trading

volume.   (Id. ¶¶ 11, 88.)

     D.    Procedural History

     Plaintiffs brought three securities class action lawsuits

against Cempra.   (Doc. 40 at 2.)    After the court consolidated the

cases under this first-filed action (Id. at 11-12), Plaintiffs

filed an amended complaint alleging violations of Section 10(b) of

the Exchange Act against all Defendants and violations of Section

20(a) of the Exchange Act against Defendants Fernandes, Hahn, and

Oldach.   (Doc. 46.)    In their amended complaint, Plaintiffs allege

Defendants made false and misleading statements regarding the

safety profile of solithromycin and failed to adequately disclose

instances of DILI observed in clinical trials prior to and during

the class period.      (Id. ¶¶ 58-65, 67, 69-77.)

                                    29
       Defendants   move    to    dismiss    the    consolidated      complaint,

contending that Plaintiffs have failed to allege material false or

misleading statements or allege sufficient facts to give rise to

a   strong   inference     of   scienter    under    the   PSLRA’s    heightened

pleading standards.        (Docs. 49, 50.)         Plaintiffs move to strike

seven exhibits in the appendix to the Defendants’ motion.                  (Doc.

56.)    On July 24, 2018, the court held a hearing on the pending

motions.

II.    ANALYSIS
       A.    Motion to Strike

       Preliminary to the consideration of Defendants’ motion to

dismiss, Plaintiffs move to strike seven exhibits contained in the

appendix that Defendants submitted in support of their motion to

dismiss pursuant to Federal Rule of Civil Procedure 12(d).                 (Doc.

56.)    As the court indicated by separate order (Doc. 65), while

Plaintiffs frame their request as a motion to strike the challenged

exhibits, the court has construed the motion as one to exclude the

exhibits from consideration pursuant to Rule 12(d).                  Cf. Fed. R.

Civ. P. 12(f) (permitting the court to “strike from a pleading an

insufficient defense or any redundant, immaterial, impertinent, or

scandalous matter”); Fed. R. Civ. P. 7(a) (defining “pleading”).

       The challenged exhibits are as follows:

       (1)   Cempra Form 8-K filed with the SEC on November 17, 2015
             (Doc. 51-6);



                                      30
     (2)   Carlos M Barrera et al., Efficacy and safety of oral
           solithromycin versus oral moxifloxacin for treatment of
           community-acquired   bacterial  pneumonia:   a  global,
           double-blind,    multicentre,    randomised,    active-
           controlled, non-inferiority trial (SOLITAIRE-ORAL), 16
           Lancet Infectious Diseases 421 (2016) (Doc. 51-9);

     (3)   Thomas M. File Jr. et al., SOLITAIRE-IV: A Randomized,
           Double-Blind, Multicenter Study Comparing the Efficacy
           and Safety of Intravenous-to-Oral Solithromycin to
           Intravenous-to-Oral   Moxifloxacin  for   Treatment of
           Community-Acquired Bacterial Pneumonia, 63 Clinical
           Infectious Diseases 1007 (2016) (Doc. 51-13);

     (4)   Cempra’s FDA briefing document, which was publicly filed
           on November 2, 2016, in advance of the FDA Advisory
           Committee meeting (Doc. 51-14);

     (5)   FDA Advisory Committee minutes from the meeting held on
           November 4, 2016 (Doc. 51-17);

     (6)   Form 4s for Oldach, which were filed with the SEC on
           three separate occasions during the class period (Doc.
           51-18);

     (7)   Form 4s for Fernandes & Hahn, which were filed with the
           SEC on January 5, 2016. (Doc. 51-19.)

     Even though matters outside the pleadings are generally not

considered on a Rule 12(b)(6) motion, see Fed. R. Civ. P. 12(d);

Am. Chiropractic Ass’n v. Trigon Healthcare, Inc., 367 F.3d 212,

234 (4th Cir. 2004), “the court can consider ‘documents attached

to the complaint, documents incorporated by reference in the

complaint, or matters of judicial notice’ without converting a

motion to dismiss into one for summary judgment.”    Plymouth Cty.

Ret. Ass'n v. Primo Water Corp., 966 F. Supp. 2d 525, 536 (M.D.N.C.

2013) (quoting Sun Chem. Trading Corp. v. CBP Res., Inc., No.

1:01CV00425, 2004 WL 1777582, at *3 (M.D.N.C. July 29, 2004)).

                                31
“Courts may consider documents attached to a motion to dismiss ‘so

long as they are integral to the complaint and authentic.’”                Id.

(quoting Sec'y of State for Def. v. Trimble Navigation Ltd., 484

F.3d 700, 705 (4th Cir. 2007)); Zak v. Chelsea Therapeutics Int'l,

Ltd., 780 F.3d 597, 606–08 (4th Cir. 2015); Goines v. Valley Cmty.

Servs. Bd., 822 F.3d 159, 165–67 (4th Cir. 2016).                    “[I]n a

securities fraud case, the court may consider ‘public documents

quoted by, relied upon, incorporated by reference or otherwise

integral to the complaint.’”       Plymouth, 966 F. Supp. 2d at 536–37

(quoting In re Royal Ahold N.V. Secs. & ERISA Litig., 351 F. Supp.

2d 334, 349 (D. Md. 2004)).

      In    addition   to   documents      incorporated   by   reference    or

otherwise integral to the complaint, a court may consider facts

and documents subject to judicial notice, provided that the court

construe such facts in the light most favorable to the non-moving

party.     Zak, 780 F.3d at 607.   Pursuant to Federal Rule of Evidence

201, a court may “‘judicially notice a fact that is not subject to

reasonable dispute,’ provided that the fact is ‘generally known

within the court's territorial jurisdiction’ or ‘can be accurately

and   readily    determined    from     sources   whose   accuracy    cannot

reasonably be questioned.’”        Id. (quoting Fed. R. Evid. 201(b)).

Within the context of securities fraud actions, courts routinely

take judicial notice of publicly available documents that discuss

the subject of the case, particularly in cases such as this where

                                      32
there are allegations of fraud on the market.               Plymouth, 966 F.

Supp. 2d at 536–37; Johnson v. Pozen Inc., No. 1:07CV599, 2009 WL

426235, at *2 (M.D.N.C. Feb. 19, 2009) (“[I]n securities fraud

cases courts routinely take judicial notice of newspaper articles,

analysts reports, and press releases in order to assess what the

market knew at particular points in time, even where the materials

were not specifically referenced in the complaint.”) (collecting

cases), report and recommendation adopted, No. 1:07CV599, 2009 WL

10680297   (M.D.N.C.     Sept.   29,   2009).      Where    the   contents   of

documents subject to judicial notice are disputed, the court can

consider the fact of their publication (if publication is not

disputed), but not the truth or falsity of their contents.                   See

United States v. Townsend, 886 F.3d 441, 444 (4th Cir. 2018) (“We

may take judicial notice of facts outside the record where the

fact may not be reasonably disputed and is ‘relevant and critical

to the matter on appeal.’” (citations omitted)); Khoja v. Orexigen

Therapeutics, Inc., 899 F.3d 988, 1000 (9th Cir. 2018) (“Judicial

notice under Rule 201 permits a court to notice an adjudicative

fact if it is ‘not subject to reasonable dispute.’            A fact is ‘not

subject to reasonable dispute’ if it is ‘generally known,’ or ‘can

be accurately and readily determined from sources whose accuracy

cannot reasonably be questioned.’ . . . But a court cannot take

judicial   notice   of    disputed     facts    contained   in    such   public

records.” (quoting Fed. R. Evid. 201(b))).

                                       33
       At   the   outset,     the    court       notes     that   Plaintiffs    do   not

challenge the remaining exhibits attached to Defendants’ motion.

(Docs. 51-1, 51-2, 51-3, 51-4, 51-5, 51-7, 51-8, 51-10, 51-11, 51-

12, 51-15, 51-16.)          Each of the unchallenged exhibits is expressly

referenced      or    otherwise     relied       on   in    the   amended    complaint.

Accordingly,         the   court   finds    that      the    consideration     of    such

exhibits is appropriate in this instance, where neither party

challenges their authenticity and their content is incorporated by

reference or otherwise integral to the complaint.                       See Plymouth,

966 F. Supp. 2d at 536–37.

       The first challenged exhibit is a November 17, 2015 Form 8-K

that   Cempra     filed     with    the    SEC,    which     contains   a    PowerPoint

Presentation that Cempra presented to investors in November of

2015 regarding its clinical development program.                        (Doc. 51-6.)

Given that Plaintiffs do not dispute the accuracy of this public

disclosure filed with the SEC, the court may take judicial notice

of it.      See Yates v. Mun. Mortg. & Equity, LLC, 744 F.3d 874, 881

(4th Cir. 2014) (taking judicial notice of the content of relevant

SEC filings and other publicly available documents in the record).

       The second and third challenged exhibits are articles that

were published in peer-reviewed medical journals during the class

period regarding the Phase 3 CABP clinical trials.                          (Doc. 51-9;




                                            34
Doc. 51-13.) 14   The articles contain detailed information regarding

the clinical results of the Phase 3 CABP trials.                      For similar

reasons, the court finds that it may take judicial notice of the

fact of their publication during the class period.                Plymouth, 966

F. Supp. 2d at 537 (“Courts may take judicial notice of newspaper

articles (particularly in cases such as this that allege fraud on

the market) when they specifically discuss the subject of the

case.”); Garber v. Legg Mason, Inc., 537 F. Supp. 2d 597, 612 n.4

(S.D.N.Y.    2008)    (taking   judicial   notice       of   several    newspaper

articles    reflecting    market   knowledge      of    information     that   had

allegedly been withheld), aff'd, 347 F. App'x 665 (2d Cir. 2009).

      The    fourth   challenged   exhibit     is      Cempra’s   FDA    briefing

document, titled “Briefing Document for the Antimicrobial Drugs

Advisory Committee,” which was published on the FDA’s website along

with the FDA’s briefing document on November 2, 2016, in advance

of the FDA Advisory Committee meeting.                 (Doc. 51-14.)        In the

amended     complaint,   Plaintiffs   represent         that    the   allegations

contained in the complaint are based upon their personal knowledge

and   the   independent    investigation     of     their      attorneys,    which

included a review and analysis of the FDA “Antimicrobial Drugs


14
  The article discussing the Solitaire-Oral trial was first published
online on February 4, 2016, and was subsequently published in the April
2016 publication of the medical journal Lancet Infectious Diseases.
(Doc. 51-9 at 2.)    The article discussing the Solitaire-IV trial was
published online on July 22, 2016, and was subsequently published in the
October 2015 publication of the medical journal Clinical Infectious
Diseases. (Doc. 51-13 at 2.)

                                      35
Advisory Committee meeting materials.” (Doc. 46 ¶ 2.) The amended

complaint explicitly references the publication of Cempra’s FDA

briefing document along with the FDA’s own briefing document on

the FDA’s website (Doc. 46 ¶ 81), and alleges that Plaintiffs

suffered losses after Cempra’s common stock price purportedly

declined “[a]s a result of the November 2, 2016 disclosures,” which

included   Cempra’s     disclosure    that   safety    data      showed    “a

significant signal for liver toxicity and liver injury.”                  (Id.

¶¶ 81, 84, 98, 101.)     The consideration of Cempra’s FDA briefing

document is highly relevant to the question of scienter, where

Plaintiffs’   amended    complaint    is   premised   on   the    purported

dissonance between Cempra’s public representations regarding the

safety profile of solithromycin and the information ultimately

disclosed in the FDA Briefing Document.          See In re AstraZeneca

Sec. Litig., 559 F. Supp. 2d 453, 470-71 (S.D.N.Y. 2008) (comparing

the briefing documents submitted by pharmaceutical company and the

FDA in advance of FDA Advisory Committee meeting for purposes of

determining whether plaintiffs adequately alleged scienter with

respect to claims that defendants misrepresented the safety risks

associated with a developmental drug), aff'd sub nom. State Univs.

Ret. Sys. of Ill. v. Astrazeneca PLC, 334 F. App'x 404 (2d Cir.

2009).   Accordingly, the court will consider Cempra’s FDA briefing

document, as it is incorporated by reference or otherwise integral

to the complaint.     See Plymouth, 966 F. Supp. 2d at 536–37; In re

                                     36
AstraZeneca Sec. Litig., 559 F. Supp. 2d at 470-71.

     With regard to the remaining three challenged exhibits, the

court   concludes   that   it   need   not   rely   on   them   to   resolve

Defendants’ motion, particularly given the comprehensive nature of

the other materials that the court has determined it may consider. 15

Thus, the court will not consider those documents.          Plymouth, 966

F. Supp. 2d at 537 (declining to consider challenged exhibits where

unnecessary to the court’s resolution of the pending motion).

     B.     Motion to Dismiss

     Defendants move to dismiss the amended complaint for failure

to state a claim upon which relief can be granted pursuant to Rule

12(b)(6).    (Doc. 49.)

            1.   Standard of Review

     Under Federal Rule of Civil Procedure 8(a)(2), a complaint

must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”        The purpose of a motion

under Rule 12(b)(6) is to “test[] the sufficiency of a complaint”


15
   While the amended complaint contains allegations regarding certain
stock sales made by Oldach during the class period (Doc. 46 ¶¶ 66, 68),
Plaintiffs conceded at the hearing that they did not intend to rely on
stock sales made by him or any other individual to support an inference
of scienter. (Doc. 64 at 60–61.) Thus, the court need not consider the
Form 4 disclosures filed with the SEC regarding stock sales made by the
individual Defendants.    (Doc. 51-18; Doc. 51-19.)      Moreover, the
challenged FDA Advisory Committee Minutes exhibit (Doc. 51-17) contains
a summary of minutes for the November 4, 2016 meeting of the FDA
Antimicrobial Drugs Advisory Committee.    Because this summary simply
condenses the Committee’s votes and discussion, which are contained in
full in the FDA Advisory Committee Transcript (Doc. 51-16) that
Plaintiffs do not challenge, the court need not consider this document.

                                   37
and not to “resolve contests surrounding the facts, the merits of

a claim, or the applicability of defenses.”              Republican Party of

N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992).             In considering

a Rule 12(b)(6) motion, a court “must accept as true all of the

factual   allegations     contained    in    the    complaint,”   Erickson   v.

Pardus, 551 U.S. 89, 94 (2007) (per curiam), and all reasonable

inferences must be drawn in the plaintiff’s favor, Ibarra v. United

States, 120 F.3d 472, 474 (4th Cir. 1997).                    To be facially

plausible, a claim must “plead[] factual content that allows the

court to draw the reasonable inference that the defendant is

liable” and must demonstrate “more than a sheer possibility that

a defendant has acted unlawfully.”            Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544,

556 (2007)).

       While these standards govern the consideration of a Rule

12(b)(6) motion generally, claims of securities fraud are subject

to   “strict   pleading    standards”       under   Federal   Rule   of   Civil

Procedure 9(b) and the PSLRA.         Singer v. Reali, 883 F.3d 425, 439

(4th Cir. 2018).      In addition to the requirement that “a party

must   state   with   particularity     the    circumstances      constituting

fraud” under Rule 9(b), the PSLRA “imposes additional pleading

requirements to prevent Securities Exchange Act claims from being

‘employed abusively to impose substantial costs on companies and

individuals whose conduct conforms to the law.’”                   Id. at 439

                                      38
(quoting Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S.

308, 313, (2007)). In particular, the PSLRA establishes heightened

pleading standards with respect to allegations of falsity and

scienter.     Zak, 780 F.3d at 606.          If a plaintiff alleges that a

defendant made false or misleading statements, the PSLRA requires

that the plaintiff “specify each statement alleged to have been

misleading, the reason or reasons why the statement is misleading,

and, if an allegation regarding the statement or omission is made

on information and belief . . . state with particularity all facts

on which that belief is formed.”             15 U.S.C. § 78u-4(b)(1).       In

addition,    the   complaint    must    “state   with    particularity   facts

giving rise to a strong inference that the defendant acted with

the required state of mind.”           15 U.S.C. § 78u-4(b)(2). “If those

exacting pleading requirements are not satisfied, the complaint

must be dismissed.”      Singer, 883 F.3d at 439 (citing Cozzarelli v.

Inspire Pharm. Inc., 549 F.3d 618, 623 (4th Cir. 2008)).

            2.     Section 10(b) Claims

      In their amended complaint, Plaintiffs allege that Defendants

made false and misleading statements about the safety profile of

solithromycin and risk of liver injury by failing to adequately

disclose instances of DILI that were ultimately revealed in the

various     FDA    briefing    materials.        (Doc.    46   ¶¶ 58–83,112.)

Plaintiffs identify challenged statements that generally fall into

the   following    categories:    (1)    allegedly   false     and   misleading

                                        39
statements regarding solithromycin’s overall safety profile in the

Phase 3 CABP clinical trials; (2) allegedly misleading statements

concerning the differentiation of solithromycin from Ketek; and

(3)   allegedly          misleading    statements     regarding        solithromycin’s

safety profile in the Phase 2 NASH study.                   (Doc. 46 ¶¶ 7, 79-80.)

Defendants contend that the complaint fails to allege falsity or

establish a strong inference of scienter as required under the

PSLRA’s heightened pleading standards.                    (Doc. 50 at 17–18, 33.)

Defendants further claim that four of the challenged statements

are non-actionable statements of opinion.                   (Id. at 31–33.)

       Pursuant to Section 10(b) of the Exchange Act and Rule 10b-

5, it is unlawful for a company to make a false or misleading

statement or omission in connection with the sale of a security.

17 C.F.R. § 240.10b–5(b); see 15 U.S.C. § 78j(b).                            A plaintiff

bringing      a    claim     under    Section     10(b)   must    establish:     “(1)    a

material      misrepresentation         or   omission     by     the    defendant;     (2)

scienter;         (3)    a   connection    between    the      misrepresentation        or

omission and the purchase or sale of a security; (4) reliance upon

the misrepresentation or omission; (5) economic loss; and (6) loss

causation.”             Singer, 883 F.3d at 438 (quoting Stoneridge Inv.

Partners, LLC v. Sci.-Atlanta, Inc., 552 U.S. 148, 157 (2008)).

As    noted       above,     claims   of   securities       fraud      are   subject    to

heightened pleading standards with respect to falsity and scienter

under Federal Rule of Civil Procedure 9(b) and the PSLRA.                            Id.;

                                             40
Zak, 780 F.3d at 606.

      To establish an actionable false or misleading statement or

omission, “the challenged statement or omission must be factual

i.e., one that is demonstrable as being true or false; it must be

false, or the omission must render public statements misleading;

and any statement or omission of fact must be material.”                       Lerner

v. Nw. Biotherapeutics, 273 F. Supp. 3d 573, 586 (D. Md. 2017)

(internal quotation marks omitted); Longman v. Food Lion, Inc.,

197 F.3d 675, 682 (4th Cir. 1999).                “A statement or omission is

material if there is a substantial likelihood that a reasonable

purchaser or seller of a security (1) would consider the fact

important in deciding whether to buy or sell the security or (2)

would have viewed the total mix of information made available to

be significantly altered by disclosure of the fact.”                    Lerner, 273

F. Supp. 3d at 586 (internal quotation marks omitted); In re PEC

Sols., Inc. Sec. Litig., 418 F.3d 379, 387 (4th Cir. 2005).                    “While

opinion or puffery will often not be actionable, in particular

contexts    when    it    is    both   factual     and      material,   it     may    be

actionable.”      Lerner, 273 F. Supp. 3d at 586 (quoting Longman, 197

F.3d at 683).

      Even though “section 10(b) and SEC Rule 10b-5 ‘do not create

an affirmative duty to disclose any and all material information,’”

the   “disclosure        of    material    information        is    required      ‘when

necessary    to    make       statements       made,   in     the   light    of      the

                                          41
circumstances    under   which    they    were   made,   not   misleading.’”

Singer, 883 F.3d at 440 (quoting Matrixx Initiatives, Inc. v.

Siracusano, 563 U.S. 27, 44 (2011)).         Courts have recognized that

“where the duty to disclose arises from a need to avoid false or

misleading statements ‘the inquiries as to duty and materiality

coalesce.’”     In re Sanofi-Aventis Sec. Litig., 774 F. Supp. 2d

549, 564 (S.D.N.Y. 2011) (quoting In re Time Warner Inc. Sec.

Litig., 9 F.3d 259, 267 (2d Cir. 1993)).          The court must consider

whether the statements or omissions, when read as a whole, would

have misled a reasonable investor.         Lerner, 273 F. Supp. 3d at 587

(citation omitted).

     “To demonstrate scienter, a plaintiff must show that the

defendant acted with ‘a mental state embracing intent to deceive,

manipulate, or defraud.’”        Zak, 780 F.3d at 606 (quoting Tellabs,

551 U.S. at 319).   The Fourth Circuit has emphasized that “raising

a ‘strong inference’ of scienter is no small burden.”           Cozzarelli,

549 F.3d at 624 (citing Tellabs, 551 U.S. at 321).              “‘[R]eckless

conduct sufficient to establish a strong inference of scienter’

must be ‘severe,’ or ‘so highly unreasonable and such an extreme

departure from the standard of ordinary care as to present a danger

of misleading the plaintiff to the extent that the danger was

either known to the defendant or so obvious that the defendant

must have been aware of it.’”            Lerner, 273 F. Supp. 3d at 594

(first quoting Ottmann v. Hanger Orthopedic Grp., Inc., 353 F.3d

                                     42
338, 344 (4th Cir. 2003); then quoting Matrix Capital Mgmt. Fund,

LP v. BearingPoint, Inc., 576 F.3d 172, 181 (4th Cir. 2009)).

     Standing alone, allegations of motive and opportunity to

raise capital to support ongoing business operations are generally

insufficient      to   support     a     strong      inference     of     scienter.

Cozzarelli,    549     F.3d   at   627    (“All      investments       carry    risk,

particularly in a field like biopharmaceuticals.                  If we inferred

scienter from every bullish statement by a pharmaceutical company

that was trying to raise funds, we would choke off the lifeblood

of innovation in medicine by fueling frivolous litigation — exactly

what Congress sought to avoid by enacting the PSLRA.”).                      However,

the deliberate misreporting of material information may give rise

to a strong inference of scienter in certain cases.                          See U.S.

S.E.C. v. Pirate Inv'r LLC, 580 F.3d 233, 243 (4th Cir. 2009)

(holding   that   district    court      did   not    clearly    err    in     finding

plaintiffs established strong inference of scienter, where the

court found individual defendant had actual knowledge that his

statement was false at the time he made it as well as the “clear

financial motive for the misrepresentations”); Medina v. Clovis

Oncology, Inc., 215 F. Supp. 3d 1094, 1127 (D. Colo. 2017) (finding

plaintiffs adequately alleged scienter where plaintiffs alleged

that defendants had actual knowledge of the confirmed response

rates of the ongoing clinical trials but continued to report the

more favorable unconfirmed response rates to investors).

                                         43
     “In   securities     litigation       cases   premised   upon   a    drug

company's partial non-disclosure of drug trials to the investing

public, the key inquiry is whether the non-disclosure at issue

results in a suspiciously incomplete data set that yields a strong

inference of scienter.” In re Human Genome Scis. Inc. Sec. Litig.,

933 F. Supp. 2d 751, 760 (D. Md. 2013) (collecting cases).               As one

district court noted:

     The key, of course, is the honest belief of the
     management in the truth of information issued to the
     public. If the management knows that certain facts will
     necessarily prevent the regulatory approval or the
     marketing of the drug and conceals these facts from the
     investing public, then there is scienter. There is also
     scienter if the management is reckless in dealing with
     such adverse facts.

In re AstraZeneca Sec. Litig., 559 F. Supp. 2d at 470.

     The   court   must   undertake    a    comparative   analysis   of    the

scienter allegations and any opposing inferences that may be drawn

from the facts.    Zak, 780 F.3d at 606.       “[A] complaint will not be

dismissed so long as ‘the malicious inference is at least as

compelling as any opposing innocent inference.’”              Id. (quoting

Yates, 744 F.3d at 885).

     While not directly relied on by either party, the district

court’s decision in In re AstraZeneca Securities Litigation, 559

F. Supp. 2d 453 (S.D.N.Y. 2008), is instructive.              In that case,

the plaintiffs alleged that the defendants failed to disclose

material information regarding the safety profile and efficacy of


                                      44
a developmental drug in late-stage clinical trials, which was

ultimately disclosed in the FDA briefing document that was released

in   advance    of   the   FDA   Advisory   Committee         meeting.      In    re

AstraZeneca Sec. Litig., 559 F. Supp. 2d at 457.               As in the instant

case,   the    plaintiffs    alleged,   among     other       things,    that    the

defendants failed to adequately disclose the risk of severe liver

injury associated with the developmental drug.                Id. at 457-58.      In

particular,      the   plaintiffs       alleged        that    the      defendants

misrepresented the magnitude of the risk and failed to disclose

that the drug contributed to or was a possible cause of or

contributor to nine patient deaths from liver injury as well as a

statistically significant risk of DILI.           Id. at 462.        With regard

to scienter, the plaintiffs also alleged that the individual

defendants had access to all of the relevant data that rendered

the statements false or misleading.         16   Id.

      The court granted the defendants’ motion to dismiss, finding

that the plaintiffs failed to adequately plead scienter where the

case centered on a disagreement between the FDA and the company

regarding the interpretation of clinical data.                   Id. at 471–72.

The court noted:



16
    The AstraZeneca plaintiffs further alleged that the defendants met
and communicated with the FDA regarding the liver toxicity problems
during the class period but failed to disclose that they prepared a
specific risk management program for the drug due to the concerns raised
by the FDA. In re AstraZeneca Sec. Litig., 559 F. Supp. 2d at 463-64.


                                      45
       As of the time when the FDA Advisory Committee met on
       September 10, AstraZeneca had its side of the case and
       the FDA staff had its side. The FDA staff view prevailed
       before the Advisory Committee. This does not mean that
       AstraZeneca was not conscientious in advocating the drug
       Exanta before the FDA, nor does it mean that the
       information issued publicly over the course of more than
       a year was dishonest or recklessly disseminated.

Id. at 471.        In particular, the court relied on the briefing

documents prepared by the defendants and the FDA staff for the FDA

Advisory Committee meeting, finding that “[i]t is impossible to

read   the   FDA   document     and   the     AstraZeneca      document    without

concluding that both present the honest analysis and conclusions

of   their   authors.”     Id.        The    court   further    noted     that   the

plaintiffs failed to allege any “red flag” or any other indication

that management believed that the drug would not be approved,

noting that other facts, such as a regulatory approval of the drug

in Europe, suggested otherwise.             Id. at 471; see also In re Sanofi

Sec. Litig., 87 F. Supp. 3d 510, 546 (S.D.N.Y. 2015) (“[T]he most

plausible    inference    is,    therefore,       that   defendants       honestly

believed their descriptions of the data and did not anticipate

that the FDA would adopt a different view.”), aff'd sub nom. Tongue

v. Sanofi, 816 F.3d 199 (2d Cir. 2016).

                   a.    Challenged Statements of Opinion

       Defendants argue that four of the challenged statements, made

by Cempra’s CEO, Fernandes, are subjective statements of opinion

that are not actionable as a matter of law:


                                        46
     (1)   A July 7, 2015 press release regarding the results of
           the Solitaire-IV Phase 3 trial in which Fernandes stated
           in relevant part: “We believe that these results,
           coupled with our successful Solitaire Oral results,
           which we announced in January, will provide a compelling
           clinical data set in our solithromycin NDA submission.”
           (Doc. 46 ¶ 58.)

     (2)   A January 14, 2016 statement regarding the Phase 3 CABP
           clinical trials made during her opening remarks at the
           J.P. Morgan Healthcare Conference in which Fernandes
           stated: “[W]e are very pleased with the safety of this
           as well as the efficacy” (Doc. 46 ¶ 70.)

     (3)   A May 2, 2016 statement made during a conference call to
           discuss the 2016 first quarter earnings regarding
           solithromycin’s differentiation from Ketek in which she
           stated: “We do believe that on the [K]etek issue, we are
           over that hurdle, because we have shown the mechanisms
           as to why [K]etek was toxic.” (Doc. 46 ¶ 72.)

     (4)   A September 30, 2016 statement made during a conference
           call regarding the interim Phase 2 NASH trial results,
           where Dr. Fernandes stated: [W]e believe [solithromycin]
           is incredibly safe, even in the liver . . . . And we’re
           very pleased with the safety of the drug.”      (Doc. 46
           ¶ 76.)

(Doc. 50 at 31-32.)       Defendants contend that “Plaintiffs do not

allege contrary evidence suggesting that the foregoing opinions

expressed by Dr. Fernandes were not sincerely held, nor that the

opinions were objectively false when made.”      (Id. at 32.)

     With regard to Fernandes’s July 7, 2015 statement that the

results from the Phase 3 clinical trials will present a “compelling

clinical   data   set,”    Plaintiffs   allege   that   the   complaint

sufficiently alleges that Fernandes did not have a rational belief

in the false statement when it was made.    (Doc. 55 at 30.)    Relying

on the Supreme Court’s decision in Omnicare, Inc. v. Laborers Dist.

                                   47
Council   Const.     Indus.   Pension    Fund,   135   S.   Ct.    1318    (2015),

Plaintiffs further claim that “[h]aving elected to speak about

solithromycin’s purportedly ‘compelling’ clinical data, defendant

Fernandes had a duty to disclose that throughout the Company’s

Phase 1, Phase 2, and Phase 3 clinical studies, solithromycin

safety data showed a significant and genuine signal for liver

toxicity and liver injury.”        (Id. at 29 (citing Knurr v. Orbital

ATK, Inc., 276 F. Supp. 3d 527, 538 (E.D. Va. 2017) (quoting

Omnicare, 135 S. Ct. at 1329)).)         Plaintiffs do not address any of

the other three statements in detail.

     “Courts have repeatedly held ‘publicly stated interpretations

of the results of various clinical studies’ to be ‘opinions’

because ‘[r]easonable persons may disagree over how to analyze

data and interpret results, and neither lends itself to objective

conclusions.’”       In re Sanofi Sec. Litig., 87 F. Supp. 3d at 543

(alteration    in    original)    (quoting   In   re     Sanofi–Aventis       Sec.

Litig., 774 F. Supp. 2d at 567 & n.20 (S.D.N.Y. 2011)).                 Statements

of   opinion   are    generally    actionable     only      if    the   plaintiff

establishes that the statement was objectively false and the issuer

lacked a rational belief in the veracity of the statement at the

time it was made.       Id. at 543–44 (citing Kleinman v. Elan Corp.,

PLC, 706 F.3d 145, 153 (2d Cir. 2013)).

     In Omnicare, the Supreme Court addressed the standard for

pleading falsity for statements of opinion in the context of a

                                        48
claim brought under Section 11 of the Securities Act of 1933.                    135

S. Ct. at 1331.         The Court held that opinion statements may be

actionable in cases where (1) the issuer makes a statement of

opinion that was objectively and subjectively false when made; (2)

the issuer makes a statement of opinion that contains a statement

of fact that was materially misleading when made; and (3) the

issuer omits facts going to the basis of the opinion, which render

the   opinion   misleading    to    a   reasonable     investor    viewing       the

statement fairly and in context.             Id. at 1327–32.     With regard to

this third theory of liability arising from an omission, the Court

stated:

      The investor must identify particular (and material)
      facts going to the basis for the issuer's opinion — facts
      about the inquiry the issuer did or did not conduct or
      the knowledge it did or did not have — whose omission
      makes the opinion statement at issue misleading to a
      reasonable person reading the statement fairly and in
      context.

Id. at 1332.      The Court emphasized that this “is no small task for

an investor,” noting that the omitted fact must be material and

viewed in the larger context in which it was made.               Id.    The Fourth

Circuit has yet to address whether the standard for pleading

falsity   under    an   omissions   theory      of   liability    set    forth   in

Omnicare applies to Section 10(b) claims.             See TransEnterix Inv'r

Grp. v. TransEnterix, Inc., 272 F. Supp. 3d 740, 751–52 (E.D.N.C.




                                        49
2017). 17

      Here, Plaintiffs have not sufficiently alleged that Fernandes

lacked a sincerely held belief in her statements when they were

made or had a duty to disclose adverse events, particularly where

the   statements   are   couched    as    opinion   and     do    not     constitute

affirmative   statements     that        there   are   no        safety    concerns

associated with the drug.     See Nguyen v. New Link Genetics Corp.,

297 F. Supp. 3d 472, 488–89 (S.D.N.Y. 2018) (finding statements of

opinion that biopharmaceutical company was “confident” in the

study design and “encouraged” by the progress of the clinical

trials were “expressions of puffery and corporate optimism” that

did not give rise to an actionable securities fraud claim, when

couched in phrases like “suggests potential” and “we felt”). Apart

from alleging that instances of DILI would have been made known to

the individual defendants due to the FDA’s regulatory reporting

requirements, Plaintiffs provide no particularized allegations

that Fernandes lacked a sincerely held belief in her optimistic

statements regarding the clinical trial results.                        Nor do the

clinical data suggest that Fernandes lacked an objective basis in

fact for her opinion, where the Phase 3 CABP trials met their

primary endpoint and the overall safety profile of the drug was



17
  However, at least two other circuit courts have applied Omnicare to
Section 10(b) claims. City of Dearborn Heights Act 345 Police & Fire
Ret. Sys. v. Align Tech., Inc., 856 F.3d 605, 616 (9th Cir. 2017);
Tongue, 816 F.3d at 209-10.

                                     50
subject to reasonable debate.       (Doc. 46 ¶ 52, 54); see In re Sanofi

Sec. Litig., 87 F. Supp. 3d at 544.

       Even   assuming   that   Omnicare’s     theory   of    liability    for

statements of opinion based on omission applies to Section 10(b)

claims, the court concludes that the challenged statements of

opinion would not be actionable, where they consist of little more

than vague optimistic statements regarding the safety profile of

the drug.     See Tongue, 816 F.3d at 214 (“Defendants' statements

were    not   misleading   simply   because     the   FDA    disagreed    with

Defendants’ interpretation of the data; an issuer is not liable

merely because it ‘knows, but fails to disclose, some fact cutting

the other way.’” (quoting Omnicare, 135 S. Ct. at 1329)).                 With

regard to Fernandes’s May 2, 2016 statement regarding the Phase 2

NASH results, Plaintiffs have a stronger argument that Fernandes

had a duty to disclose the adverse events in the COPD trial when

discussing the overall safety profile of the drug during the

conference call to discuss the preliminary results of the Phase 2

NASH trials. 18    (Doc. 46 ¶ 72.)        Nevertheless, the disclosure of



18
   During the May 2, 2016 earnings call, Fernandes was questioned
regarding “any potential sources of controversy” that may arise during
the FDA Advisory Committee meeting, particularly in light of the prior
Ketek experience. (Doc. 46 ¶ 72.) Fernandes responded as follows:

       Thank you. So we have worked very hard, together with safety
       experts, people who have consulted in the past with other
       companies, with the FDA and so on, very aware of liver safety.
       We do believe that on the ketek issue, we are over that


                                     51
the    adverse   events       was    not    required    in   this   instance   where

Fernandes did not mention the COPD Phase 2 trials directly, limited

her discussion to the clinical data as a whole, and made vague

statements of opinion regarding the data.                Cf. Tongue, 816 F.3d at

214.

       For these reasons, the court finds that these four challenged

statements constitute opinion and are not actionable as a matter

of law.

                   b.     Statements Challenged as False or Misleading

                          i.        Allegedly    False     and     Misleading
                                    Statements   Regarding    Solithromycin’s
                                    Safety Profile in the Phase 3 CABP Trials

       Plaintiffs challenge several statements made by Defendants

regarding the safety profile of the drug during the Phase 3 CABP

clinical trials.          (Doc. 46 ¶¶ 58–64, 67, 70, 72, 75.)                    The

individual Defendants made various optimistic public statements

regarding    the     Phase     3     clinical     trials,    repeatedly   assuring

investors     that      the     ALT        elevations    were   “reversible     and

asymptomatic” and that none of the patients in the clinical trial


       hurdle, because we have shown the mechanisms as to why ketek
       was toxic.

       However, we do have ALT. So our job is to make a comparison
       to the older macrolides like [erythromycin], [azithromycin],
       clarithromycin. All of them do have ALT increases. We have
       that too. But you must remember that every one of them came
       down, some of them even – most of them even while on study
       drug. So we don’t believe there is a big concern.

(Id. (emphasis added) (alteration in original).)

                                             52
met Hy’s Law, a criteria developed to predict instances of severe

DILI.    (See, e.g., id. ¶¶ 53 (noting that Hy’s law is “an indicator

that a drug could cause serious liver injury”), 59–63, 67, 70, 72,

75.)     In addition, Defendants made statements denying that the

clinical results demonstrated any liver toxicity.                      (See, e.g., id.

¶ 64.)        Plaintiffs    claim      that     these    allegations         represent   a

“textbook case” for the violations of securities laws, where

Defendants were made aware of eight patients who experienced DILI

during the Phase 3 trials and failed to disclose them.                           (Doc. 55

at 22-23.)

       First,       Plaintiffs    allege      that      three    of    the    challenged

statements denying any indication of liver toxicity in the Phase

3 studies were “objectively false” when made.                     (Id. at 22 (citing

Doc.     46    ¶¶ 60,     64–65).)            Plaintiffs        dispute      Defendants’

characterization that the public statements are consistent with

the clinical data reported by the FDA, noting that “Defendants’

‘consistency’ argument fails to direct this Court to a single

example where they disclosed, either prior to or during the Class

Period,       the    instances    of    DILI     suffered       by    patients     taking

solithromycin.”         (Id. at 23.)

       Second,       Plaintiffs   allege        that    Defendants        made    several

misleading statements regarding ALT elevations observed during the

Phase 3 clinical trials by failing to disclose the eight patients

that     experienced       symptoms     of      DILI,     who     were    subsequently

                                           53
identified in the Avigan memorandum.              (Id. at 24.)       Plaintiffs

contend that “Defendants were actively, yet misleadingly, assuring

investors that solithromycin was not associated with any liver-

safety problems beyond elevated ALT.”             (Id. at 25.)       They claim

that the complaint alleges “numerous statements made by Defendants

where they spoke about liver-safety signals in the Phase 3 studies,

but   remained   silent    concerning     the    known   instances    of   liver

toxicity and DILI that had already occurred.” (Id. at 24 (citing

¶¶ 59, 61, 67, 70, 73-75).)

      Defendants contend that Plaintiffs do not “allege a single

contemporaneous fact supporting an inference that any statement

was false or misleading when made.”             (Doc. 59 at 5.)      Defendants

maintain that the Avigan memorandum and FDA Briefing Document

merely confirm the publicly reported clinical data regarding the

Phase 3 CABP clinical trials, even if the authors ultimately

interpreted the data differently. (Id. at 9-11.) Defendants claim

that Plaintiffs “erroneously equate ALT elevation with DILI” (id.

at 4) and contend they had no legal duty to report “the eight

alleged   instances   of    DILI”   because      “ALT    elevations    —   which

Defendants disclosed — are not synonymous with liver injury.” (Id.

at 11.)

      Most of the challenged statements appear to closely track the

reported clinical data.        See, e.g., (Doc. 46 ¶ 59 (“Treatment

emergent ALT elevations were generally asymptomatic, reversible,

                                     54
and not associated with increased bilirubin.                        No solithromycin

patient met Hy’s Law criteria of concurrent ALT and bilirubin

elevations post-baseline.”); id. ¶ 61 (“These ALT increases were

asymptomatic     and    resolved      post      treatment.          No     solithromycin

recipient met Hy’s Law criteria, defined as simultaneous ALT and

bilirubin elevation – another liver factor — following dosing.

There was no evidence of drug hypersensitivity reaction.                                    For

instance, one involving a combination of rash, fever, and ALT

elevation, and other symptoms.”).)                 Nothing in the FDA Briefing

materials indicates that any of these statements is false.

     It is also not the case that Defendants denied any evidence

or “signal” of liver injury of any kind.                       Rather, Defendants’

statements      acknowledged        that   solithromycin,           like       many    other

antibiotics, had the potential for some form of liver injury (see,

e.g., id. ¶ 65 (noting that common antibiotics for children cause

increases in liver enzymes); id. ¶ 60 (stating, in response to an

analyst question about the ALT elevations disclosed in Cempra’s

October 16, 2015 press release and whether there were symptomatic

patients   in    the   Phase    3    Solitaire-IV        trial,     that       there    were

“generally, no symptoms, no evidence of hepatic injury that was

symptomatic or with bilirubin elevation,” and that “the [data

management    committee]       has    seen      each   of    these,      you    know,       any

significant     ALT    elevation,      during      the      study   and     did       not    do

anything.”)), but reflected the belief that there was no evidence

                                           55
of severe liver injury, as determined by Hy’s Law.

     As to the assessments of the eight patients in the Phase 3

CABP clinical trials within the Avigan memorandum, Defendants

argue they “merely confirm Defendants’ repeated public statements

concerning ALT elevations observed during the CABP studies.” (Doc.

50 at 28.)      This is not entirely accurate.          The challenged

statements deny any actual cases of liver toxicity.       (Doc. 46 ¶ 64

(“But let me again say: there is no liver toxicity.         There is no

hepatic toxicity.   This was reversible ALT elevation and there has

been no hepatic toxicity.      So there is no evaluation of hepatic

toxicity because we don’t have any.”); id. ¶ 77 (“And our clinical

trial data really shows that this has had a great deal of efficacy

and all of those ALTs were reversible and asymptomatic, as you

remember.” (emphasis added))).       To this extent, Defendants are

correct. 19


19
   During the hearing, Plaintiffs appeared to concede that these
statements were not necessarily false, but misleading. (Doc. 64 at 35–
36, 47–48.)   Nevertheless, neither the Avigan memorandum nor the FDA
Briefing Document confirmed that all of the patients in the Phase 3 CABP
trials experienced asymptomatic ALT elevations, but rather stated that
the observed ALT elevations were generally asymptomatic. (See, e.g.,
Doc. 51-15 at 34; Doc. 51-11 at 3.) While the FDA briefing documents
confirmed that patients within the Phase 3 trials were generally
asymptomatic, at least one patient in the Phase 3 Oral CABP trials
experienced a symptom of liver injury that was attributed by the site
investigator to the drug in conjunction with elevated ALT and AST levels.
(Doc. 51-11 at 28.) In the Phase 3 Oral CABP trial, a 61-year-old female
experienced symptomatic ALT elevations in the form of right hypochondium
pain, which the site investigator considered to be drug-related. (Id.)
While the patient's ALT elevations returned to normal after day 15, the
patient experienced alkaline phosphatase (“ALP”) elevations that did not
return to normal until day 29 of the study. (Id.) In his memorandum,


                                   56
     However, the FDA Briefing Document went further and concluded

that while no actual cases of liver toxicity resulted, the clinical

trial results demonstrated the potential for liver toxicity. (See,

e.g., Doc. 51-15 at 80 (“These values in a Severity Level I injury

point to a predominantly hepatocellular pattern of toxicity.”).)

When considered within the “total mix” of information available to

investors, however, it is doubtful that Defendants’ statements

would constitute material misrepresentations, where the clinical

results were subject to interpretation and elevated liver enzyme

and other data were otherwise available to the public in the form

of the published articles and SEC filings.        (E.g., Doc. 51-1; Doc.

51-5; Doc. 51-6; Doc. 51-9 at 9-10; Doc. 51-13 at 10); see In re

Sanofi Sec. Litig., 87 F. Supp. 3d at 547 (holding that plaintiffs

failed to adequately plead falsity regarding allegedly false and

misleading statements regarding safety of a drug in clinical

development,   where   the   adverse    effects   of   the   drug   had   been

reported in two separate medical journals prior to the class

period); Lerner, 273 F. Supp. 3d at 587-88 (holding that plaintiffs

failed to adequately plead falsity with regard to the defendants’

statements regarding the initial and ongoing clinical trials,

finding the plaintiffs failed to demonstrate that the defendants




Avigan stated “this case of acute mild cholestatic liver injury is
‘Probable’ in its causal association with solithromycin.” (Id.)


                                   57
falsely or inaccurately reported their conclusions, but rather

disagreed with their methodology).

      Ultimately, the court need not resolve the issue of falsity,

because even assuming Plaintiffs have adequately alleged falsity

with respect to some of the challenged statements, they fail to

allege      sufficient     facts   to    establish       a    strong    inference     of

scienter.

      As    a   general    matter,      Plaintiffs      point    to    the   fact    that

Defendants had the motive and opportunity to mislead investors in

advance of the stock sales as supporting a strong inference of

scienter. (Doc. 55 at 36–38.) Plaintiffs claim that solithromycin

represented      the   “lynchpin”       product   for    this     biopharmaceutical

company that had yet to bring a drug successfully to market.                         (Id.

at 35.)      They note that Cempra was a developmental drug company

that was operating at a loss and “heavily reliant on additional

capital during the Class Period.” (Id. at 37.)                     Defendants argue

that Plaintiffs’ “[b]are allegations of ‘motive and opportunity’”

are insufficient to support a strong inference of scienter.                         (Doc.

50 at 34–35.)

      To be sure, Plaintiffs need not identify irrefutable evidence

“of   the    ‘smoking-gun’     genre”      in   order    to     establish    a   strong

inference of scienter.             Tellabs, 551 U.S. at 324.                 But their

amended complaint fails to support a strong inference of scienter

in this regard.           For example, there is no allegation that the

                                          58
individual Defendants acted with a pecuniary motive for personal

financial gain.        See id. at 325 (noting that allegations of

“personal financial gain may weigh heavily in favor of a scienter

inference,” but are not dispositive). 20           Every for-profit company

is motivated by financial gain in our free enterprise system.

Without more, Plaintiffs’ allegations of motive and opportunity

based on the company’s need to raise capital are insufficient to

establish a strong inference of scienter.           See Cozzarelli, 549 F.3d

at 627.

     Plaintiffs   also    argue   that      the   fact    that   Fernandes    was

“terminated” soon after the class period supports an inference of

scienter.   (Doc. 55 at 36.)       Defendants note that the complaint

alleges only that Fernandes “retired” in December of 2016 and

contains no specific allegations that she was terminated as a

result of the FDA disclosures.           (Doc. 59 at 20 (citing Doc. 46

¶ 22).)      Without     additional      relevant    factual      allegations,

“[s]ubsequent   resignations      by   executives        are   insufficient   to

support a strong inference of scienter.”             In re Swisher Hygine,

Inc., No. 3:12-MD-2384, 2015 WL 4132157, at *12 (W.D.N.C. July 8,

2015) (alteration in original) (quoting Iron Workers Local 16



20
   The amended complaint does reference certain stock sales made by
Oldach. (See Doc. 46 ¶¶ 66, 68.) During the hearing on the present
motions, Plaintiffs conceded that they did not intend to rely on Oldach’s
stock sales to meet their burden of alleging a strong inference of
scienter. (Doc. 64 at 60–61; see Doc. 55 at 37 n.10.)


                                       59
Pension Fund v. Hilb Rogal & Hobbs Co., 432 F. Supp. 2d 571, 593-

94 (E.D. Va. 2006)); Schueneman v. Arena Pharm., Inc., 840 F.3d

698,    709   n.8   (9th    Cir.   2016)    (“We      have   cautioned     securities

plaintiffs that, absent some truly compelling allegations, we will

not consider routine business behavior (like firing people or

raising capital) to serve as the basis for scienter.” (citation

omitted)).

       Plaintiffs allege that Defendants had actual knowledge of the

misrepresentations and omissions of material facts, or acted with

reckless disregard for the truth by failing to ascertain and

disclose facts regarding the adverse events observed during the

clinical trials.      (Doc. 46 ¶¶ 117-18.)            Plaintiffs argue that “the

requisite strong inference of scienter is established by the

Defendants’ own admissions of knowledge regarding the full safety

profile of solithromycin.”          (Doc. 55 at 31 (citing Doc. 46 ¶¶ 60,

67).)     Plaintiffs contend that the case is not, as Defendants

contend, a matter of two differing interpretations of the same

clinical data, but instead revolves around the failure to disclose

that documented instances of DILI occurred.                    (Doc. 55 at 35-36.)

Plaintiffs allege that Cempra would have been aware of each adverse

event    “virtually        immediately”         due   to     the   FDA’s   reporting

requirements.       (Doc. 55 at 33 (citing Doc. 46 ¶¶ 57, 83).)                  They

note that each of the Defendants spoke about the clinical trial

results and concerns with liver safety in detail.                   (Id. at 34-35.)

                                           60
They also rely on statements made by Defendants during the class

period admitting that they had access to and knowledge of all of

the clinical data. (Id. at 32-34.)

     Defendants contend that Plaintiffs’ argument “rests on the

faulty premise that ALT elevations themselves constitute DILI.”

(Doc. 59 at 19.)    They further contend that the complaint is devoid

of “any allegations of contemporaneous fact that the Defendants

‘knew of the undisclosed instances of DILI’” at the time such

statements were made.        (Id.)   Defendants contend that the most

plausible inference is they did not anticipate that the FDA would

adopt a different view of the data.        (Doc. 50 at 38.)

     Here, the key inquiry is whether Defendants were sufficiently

reckless   with    adverse   information   to   give   rise   to   a   strong

inference of scienter.       See Cozzarelli, 549 F.3d at 623 (“To prove

the necessary mental state of scienter, negligence is not enough.

A plaintiff must show either ‘intentional misconduct’ or such

‘severe recklessness’ that the danger of misleading investors was

‘either known to the defendant or so obvious that the defendant

must have been aware of it.’” (quoting Ottman, 353 F.3d at 343–

44)).

     Whether Plaintiffs have alleged facts giving rise to a strong

inference of scienter depends on whether “the facts as a whole

more plausibly suggest that the defendant acted innocently — or

even negligently — rather than with intent or severe recklessness.”

                                     61
Id. at 624.     Plaintiffs argue that Defendants’ intent to deceive

is shown by Defendants’ various statements assuring investors that

they had carefully reviewed the relevant clinical data.            (Doc. 55

at 32-33 (citing Doc. 46 ¶¶ 60, 67).)            Plaintiffs contend that

these statements lead to the strong inference that “Defendants

were both aware of, and had access to, the Phase 3 DILI events at

the time they made their alleged false and misleading statements.”

(Id. at 33.)      Citing the FDA’s requirement to “promptly report

instances of SAEs,” Plaintiffs allege that Defendants “became

aware virtually immediately of any instances of DILI that occurred

during the studies.”    (Doc. 46 ¶ 57 (emphasis in original) (citing

21 C.F.R. § 312.32(c)(1)(i)(A)).)

     Defendants    respond     by   arguing   that   the   most   plausible

inference to draw from the facts is that “Cempra endeavored to

describe its solithromycin development efforts and to provide

meaningful updates on trial data, and ‘that defendants honestly

believed their descriptions of the data and did not anticipate

that the FDA would adopt a different view.’”               (Doc. 50 at 38

(quoting In re Sanofi Sec. Litig., 87 F. Supp. 3d at 546).)

     Here, the court finds that the facts as a whole more plausibly

suggest that Defendants were acting innocently or negligently

rather   than   deliberately    misreporting    material   information   or

recklessly disregarding the truth.             Under the PSLRA pleading

standard for scienter, given two plausible inferences of intent

                                     62
motivating       the   alleged    false    or     misleading       statements,         one

nefarious and one innocent, the court “must weigh those competing

inferences and determine whether plaintiff’s inference of scienter

is ‘cogent and at least as compelling’ as defendants’ inference.”

Cozzarelli, 549 F.3d at 626 (quoting Tellabs, 551 U.S. at 324);

see also Yates, 744 F.3d at 885.           Defendants’ review and knowledge

of the clinical results does not preclude them from reaching a

different interpretation of the data.                 See In re AstraZeneca Sec.

Litig, 559 F. Supp. 2d at 470 (“[P]articularly in the testing and

development stage, the possible beneficial effects of a drug may

be    accompanied      by    adverse    side     effects,     and       there    may   be

uncertainty as to how the risk-benefit balance ultimately turns

out, and how it will be viewed by regulators.”).

      To   the    extent     Plaintiffs’       case   rests   on    a    challenge      to

Cempra’s reliance on Hy’s Law as a predictor of severe liver

injury, it is insufficient to support a strong inference of intent.

FDA     presenter      Dr.   Gopinath     explained      in   the       FDA     Advisory

Committee’s meeting that “[t]he single most specific predictor for

the potential of severe hepatotoxicity is encapsulated in Hy’s

Law.”    (Doc. 51-16 at 152-53.)          The FDA Briefing Document appendix

also includes a “Disease Severity Scale” developed by the National

Institutes of Health’s Drug-Induced Liver Injury Network (DILIN)

Study Group.        (Doc. 51-15 at 95.)          This “Disease Severity Scale”

defines “severe” liver injury as the presence of “[e]levated ALT

                                          63
and/or Alk P and serum bilirubin ≥2.5 mg/dl” and the presence of

either “[h]epatic failure (INR ≥1.5, ascites or encephalopathy”

or    “[o]ther organ failure renal/pulmonary) [due to] dili.”                        (Id.)

It is logical that Defendants’ explanations of the clinical trial

results would therefore be made in the context of Hy’s Law.

       Apart   from    two    SAEs    that       were    attributable        to    allergic

reactions to solithromycin in the Solitaire-IV trial, Plaintiffs

have not identified any other drug-related SAE in the Phase 3 CABP

trials    which   would      have    been    subject      to    the   FDA’s       reporting

requirements and relevant to the allegedly misleading statements.

(Doc.    46    ¶¶ 52   (noting       that    Cempra      reported      “no    SAEs    were

considered study drug related” in the Solitaire-Oral trial), 55

(noting    Cempra      reported      that    only       two    SAEs   associated      with

solithromycin in the Solitaire-IV trial were considered drug-

related, both of which were allergic reactions).)                      Indeed, the FDA

Briefing Document noted that apart from one liver-related SAE

associated with moxifloxacin, “no other liver-related SAEs were

noted in either arm [of the study]” in the pooled clinical results

from the Phase 3 CABP trials.               (Doc. 51-15 at 30.)          In fact, the

FDA    Advisory   Committee         voted,    albeit       narrowly,     in       favor   of

approving solithromycin for use.                 (Doc. 51-16 at 336.)         Under such

circumstances, it is difficult to say that any Defendant actually

knew or should have known that the FDA would ultimately reach a

different interpretation of the data.                   See In re AstraZeneca Sec.

                                            64
Litig., 559 F. Supp. 2d at 471.

     Even assuming that Defendants may have been negligent in the

manner in which they reported some of the clinical results, their

conduct did not amount to “an extreme departure from the standard

of ordinary care.”    Lerner, 273 F. Supp. 3d at 594.          “The Fourth

Circuit makes clear that the ‘[r]eckless conduct sufficient to

establish a strong inference of scienter’ must be ‘severe.’”            Id.

Plaintiffs fail to plausibly allege that Defendants knew that

certain facts would prevent the regulatory approval or marketing

of solithromycin and concealed those facts from the investing

public.   In re AstraZeneca Sec. Litig., 559 F. Supp. 2d at 470.

Indeed, Cempra made important parts of the allegedly problematic

trial results publicly available prior to the end of the class

period through two scientific articles published in peer-reviewed

medical journals.    (Doc. 51-9 (publishing the results of the Phase

3 Solitaire Oral trial online on February 4, 2016, and noting Grade

3 and 4 ALT and AST findings); Doc. 51–13 (publishing the results

of the Phase 3 Solitaire-IV trial online on July 22, 2016, and

noting SAEs, ALT and results at > 5 ULN)).)

     Additionally, Cempra’s October 16, 2015 press release and

Form 8-K filed with the SEC disclosed the elevated ALT in patients

treated   with   solithromycin   during     the   Phase   3   CABP   trials,

describing   the    ALT   elevations   as     “generally      asymptomatic,

reversible, and not associated with increased bilirubin,” and

                                  65
adding that “[n]o solithromycin patient met Hy’s Law criteria of

concurrent ALT and bilirubin elevations post-baseline.”     (Doc. 46

¶ 59.)   These public documents described the results in the Avigan

memorandum that Plaintiffs allege Cempra failed to disclose.    (Id.

¶ 83.)

     The FDA confirmed these findings.     During the FDA Advisory

Committee meeting, Dr. Avigan stated that during the Phase 3

trials: “we never saw a severe or serious liver injury.”       (Doc.

51-16 at 255-56.)    Yet, the Avigan memorandum acknowledged that

the results for the eight patients in the Phase 3 CABP trial were

“solithromycin-induced liver injury” and concluded there was an

“open question concerning the actual ‘real-world’ population-level

risk for serious DILI associated with solithromycin.”      (Doc. 51-

15 at 92 (emphasis added).)     This was reiterated during the FDA

Advisory Committee meeting, when Dr. Avigan stated that the issue

was whether the trials “tested enough people to feel comfortable

with where the risk may lie to say that we haven’t seen an event.”

(Doc. 51–16 at 257, 258.) 21   Based on this record, even if Cempra

was negligent to describe the trial results without noting that

failure to meet Hy’s Law criteria “does not imply that a drug with

aminotransferase elevations is free from risk of severe DILI,”




21
  As noted earlier, the FDA Advisory Committee meeting transcript was
one of the exhibits Plaintiffs do not challenge in their motion to
strike.

                                 66
Cempra did not recklessly claim that there was no risk of severe

DILI in future trials. (Id. at 156; Doc. 46 ¶ 53); cf. In re

Medimmune, Inc. Sec. Litig., 873 F. Supp. 953, 967 (D. Md. 1995)

(finding    challenged      statement    that    “[t]here’s       absolutely    no

question about efficacy” to be actionable).                  Rather, the company

simply reported its Phase 3 CABP trial results based on the data,

and the Avigan memorandum agreed that no serious liver injury was

observed.     Accordingly, the record fails to suggest that Cempra

was acting intentionally or recklessly when describing its Phase

3 CABP results, as opposed to simply stating its interpretation of

them.    See In re Sanofi Sec. Litig., 87 F. Supp. 3d at 543.

       Moreover, the FDA never concluded that Cempra’s trials showed

a risk of severe DILI.       Rather, the FDA’s Complete Response Letter

only    required   additional     safety      information       to   characterize

solithromycin’s hepatotoxicity.              (Doc. 46 ¶¶ 11, 88.)        The FDA

recommended a comparative study with 9,000 CABP patients exposed

to     solithromycin   and    indicated       that     if    solithromycin     were

approved,    the   drug’s    label   would      need    to    include   “adequate

information about the potential for hepatotoxicity.”                 (Id. ¶ 11.)

Thus, the FDA did not conclude that Cempra’s statements were

factually inaccurate but simply determined that more data should

be obtained before drawing those same positive interpretations.

Therefore, the most compelling inference is that any disparity

between the challenged statements and the information disclosed by

                                        67
the FDA appears to reflect a difference of opinion regarding the

interpretation of the clinical results, rather than a concerted

effort to deceive the investing public.                See In re AstraZeneca

Sec. Litig., 559 F. Supp. 2d at 471.

                              ii.    Allegedly   Misleading   Statements
                                     Concerning the Differentiation of
                                     Solithromycin from Ketek

     Plaintiffs      allege   that       Defendants     made     six       misleading

statements during the class period concerning the differentiation

of solithromycin from Ketek. (Doc. 46 ¶¶ 65, 69, 71, 72, 74, 77.) 22

Within many of these statements, Defendants expressed confidence

regarding   Cempra’s     ability    to     differentiate       the    drug    due   to

differences in its chemical structure.                 (See, e.g., id. ¶¶ 69

(“Through ongoing research, we have developed multiple ways to

differentiate solithromycin from Ketek.                Our research suggests

these [Ketek] side effects may be caused by the pyridine moiety,

which       forms        a    part            of      the       structure           of

Ketek. . . . Solithromycin . . . [does]               not   have       a     pyridine

component.”),       71   (“[W]e     have      very    clearly        differentiated

solithromycin from Ketek based on its mechanism of action and the

reason for its adverse event.”).)                  In addition, three of the

challenged statements seek to differentiate the drugs on the basis




22
   For the reasons previously discussed, the challenged statement by
Fernandes during the May 2, 2016 earnings conference call (Doc. 46 ¶ 72)
constitutes a non-actionable opinion.

                                         68
of the results of the clinical trial.            (Id. ¶¶ 65, 74, 77.)

     Plaintiffs       claim     that   these    statements   were    misleading

because “Defendants knew that patients in the clinical development

of solithromycin had, in fact, suffered DILI just like they had

with Ketek.”      (Doc. 55 at 27.)           Plaintiffs allege that the FDA

Briefing Document “stated that Cempra presented no evidence to

support any claim that solithromycin had a substantially lower

potential to cause liver toxicity versus Ketek.”               (Doc. 46 ¶ 82.)

Plaintiffs also note that the FDA Briefing Document disclosed that

“hepatic    adverse     effects    seen   with    solithromycin     during    its

clinical trials exceed the pre-marketing hepatic signal seen with

[Ketek].”    (Doc. 51-15 at 35; Doc. 55 at 28.)

     Defendants       dispute     Plaintiffs’    claim   regarding      the   FDA

Briefing Document, arguing that “[a]t most, the FDA Advisory

Committee   and   Dr.    Avigan    expressed     uncertainty    about    whether

solithromycin's differing chemical structure would prevent the

side-effects seen with Ketek post-approval.”                 (Doc. 59 at 12.)

Defendants further contend that Plaintiffs offer no support for

their assertion that patients suffered DILI “just like” Ketek,

noting that patients in the Phase 3 CABP trials did not exhibit

any of the symptoms associated with Ketek. (Id. at 13.) 23 Finally,


23
   Defendants note that no patient exhibited other common symptoms of
Ketek, including myasthenia gravis, a condition causing a form of muscle
weakness. (Doc. 59 at 13.) During the FDA Advisory Committee meeting,
however, FDA presenter Dr. Gopinath noted that patients with existing


                                        69
Defendants contend that the FDA Briefing Document’s observation

that the pre-marketing hepatic signal of solithromycin exceeded

that of Ketek has limited relevance given that any connection

between Ketek and idiosyncratic DILI was only observed during the

post-marketing period.    (Id. at 13-14.)

      The court concludes that the challenged statements regarding

Cempra’s ability to differentiate solithromycin from Ketek on the

basis of its chemical structure are not actionable in this case.

(Doc. 46 ¶¶ 69, 71.)    Plaintiffs’ allegation that Cempra presented

“no   evidence”   to   differentiate    solithromycin   from   Ketek   is

contradicted by Cempra’s clinical trials.        As noted in Cempra’s

FDA briefing document, Cempra conducted a detailed analysis of its

clinical results, with particular attention to the adverse events

observed with Ketek.     (Doc. 51-14 at 130.)      In addition, Cempra

relied on a complex computational model of DILI, performed by an

independent service, to assess the risk of Hy’s Law cases or

incidents of severe idiosyncratic liver injury from use of the

drug.   (Id. at 122-23; Doc. 51-15 at 90.)       The Avigan memorandum

noted that Cempra’s modeling predicted that the “main driver of

hepatocyte loss causing the range of ALT and ALP abnormalities



diagnoses of myasthenia gravis were excluded from the clinical trials
and found that the clinical trials did not provide “any information about
what potential impact solithromycin would have on this group of
patients.” (Doc. 51-16 at 151.)      Dr. Gopinath confirmed that visual
disorders were not observed but found that there “was a very significant
signal” of hepatotoxicity. (Id. at 152.)

                                   70
that were observed in the clinical study program” were likely to

be    “most     strongly     connected     to     drug-induced      mitochondrial

toxicity,” which was different from that thought to be associated

with erythromycin.          (Doc. 51-15 at 90.)           The Avigan memorandum

concluded that the Cempra modeling “may become more valuable in

the long-term as more information accrues,” but that “with the

limited power of study subject liver test data that has been used,

a firm conclusion that solithromycin is not associated with a risk

for   clinically    serious       idiosyncratic        hepatotoxicity     cannot     be

drawn.”      (Id. at 90-91 (emphasis added).)              The Avigan memorandum

recommended      more    studies,     using     telithromycin      (Ketek)     as     a

positive      control,     and   concluded      that    Cempra’s   argument     that

solithromycin “is marked by a substantially lower potential to

cause severe hepatotoxicity than telithromycin [Ketek]” was “so

far unproven.”       (Id.)       So, even though the FDA ultimately found

Cempra’s arguments to be unpersuasive, it is untrue that Defendants

presented no evidence to support their claim.

       Indeed, the cautionary language contained in Cempra’s January

7,    2016    prospectus    undermines    any     claim    that    the    challenged

statements       regarding        Cempra’s       ability      to    differentiate

solithromycin from Ketek based on its chemical composition were in

fact misleading.           (Doc. 46 ¶ 69; Doc. 51-7 at 22-23.)                      The

prospectus alerted investors that Cempra “might not successfully

differentiate       solithromycin        from     telithromycin          (Ketek),     a

                                         71
macrolide     found   to   cause   severe   side   effects,”     noting   that

“[b]ecause of the Ketek experience, the macrolide class is likely

to be carefully scrutinized by the FDA.”                (Doc. 51-7 at 23-24.)

The prospectus further noted that “[t]he results of either of our

ongoing     studies   of   the   effectiveness     of    solithromycin    as   a

treatment for NASH and COPD or any other study or trial involving

solithromycin, if negative, could have an adverse effect on FDA

and other regulatory approval of solithromycin as a treatment for

CABP as well as our commercialization efforts for solithromycin

and market acceptance of the same.”          (Id. at 24.) 24     Through this



24
     The complete statement of the prospectus provided:

        We might not successfully differentiate solithromycin from
        telithromycin (Ketek®), a macrolide found to cause severe
        side effects.
              Ketek is a macrolide antibiotic that the FDA approved
        in 2004 for the treatment of multi-drug resistant pneumococci
        and other CABP bacteria. Soon after release, however, Ketek
        was found to cause reversible visual disturbances, exacerbate
        myasthenia gravis (a neurological disorder characterized by
        improper muscle regulation) and cause liver failure. These
        effects led the FDA to require the drug label for Ketek to
        include a strengthened warning section regarding specific
        drug-related adverse events and contributed to Ketek being
        withdrawn in 2007 for the treatment of all infections other
        than CABP. Our research suggests these side effects may be
        caused by the pyridine moiety, which forms a part of the
        structure of Ketek. We have demonstrated that pyridine
        inhibits the action of nicotinic acid acetylcholine receptors
        that could result in the side effects caused by Ketek.
        Solithromycin and older generation macrolides, including
        azithromycin and clarithromycin, that have been widely
        marketed do not have a pyridine component. If our research is
        proven to be incorrect or if solithromycin demonstrates
        similar   side   effects,   the   FDA   might   not   approve
        solithromycin, or, if already approved, might withdraw
        approval, require us to conduct additional clinical trials or


                                      72
cautionary language, therefore, investors were clearly advised of

the   risks    surrounding         Cempra’s      ability      to     successfully

differentiate solithromycin from Ketek.             When read in light of the

prospectus, the challenged statements did not present an obvious

danger of misleading a reasonable investor.                Lerner, 273 F. Supp.

3d at 594.    Consequently, there is no reckless conduct sufficient

to establish a strong inference of scienter.

      Plaintiffs’     arguments     as    to     the   challenged      statements

differentiating the drug from Ketek on the basis of the clinical

results present a closer question, given Cempra’s failure to

disclose the adverse events observed in the Phase 2 COPD trials.

(See Doc. 46 ¶¶ 65, 74, 77.)          In particular, Plaintiffs point to

Hahn’s   statements     at   the     Morgan      Stanley    Global     Healthcare

Conference on September 12, 2016.             (Id. ¶¶ 73-74.)      In response to

a question from an analyst regarding “what happened with Ketek and

how solithromycin differs,” Hahn responded: “in all of our trials

– we have exposed over 2,000 patients and subjects over the years,

and nobody has had any of those same types of issues that the folks


      require   warnings   on   product  labeling,   which   would
      significantly harm our ability to generate revenues from
      solithromycin. Even if the FDA approves solithromycin,
      physicians may not be convinced that solithromycin is a safe
      and effective treatment for CABP and other infections. If
      physicians      believe      solithromycin      demonstrates
      characteristics similar to Ketek, they might not prescribe
      solithromycin, which would negatively affect our revenues.

(Doc. 51-2 at 6.)


                                         73
had experienced with Ketek.”       (Id. ¶ 74.)         But this statement was

not made in the abstract.           In that same response, Hahn had

identified the issues caused by Ketek as “visual disturbance,”

“exacerbation of myasthenia gravis,” and “liver toxicity.” 25               (Id.)

In this context, therefore, the statement does not appear to be

false, but its accuracy is subject to criticism insofar as the FDA

noted that persons with a diagnosis of myasthenia gravis were

excluded     from   the   study   and        some   participants,   while    not

experiencing liver toxicity as measured by Hy’s Law, had “a very

significant signal” of liver toxicity.              See note 23 supra.

     Plaintiffs also point to Hahn’s response to a question during

the same conference regarding how the FDA Advisory Committee panel

will address the ALT elevations observed during the clinical

trials.    Hahn responded: “What we see is what you expect from a

macrolide: you expect ALTs to go up in the early days, and come

back down.    Even on continued therapy, we saw the ALT levels coming

right back down.” (Id. (emphasis added).)             While Hahn’s statements

were broad in scope, purporting to cover “all” of Cempra’s trials,



25
  In discussing toxicity for Ketek, the FDA Briefing Document notes that
some participants in the Ketek clinical trials developed “reversible
hepatitis with or without jaundice,” and “a comprehensive assessment of
42 published and spontaneously reported post-marketing cases of
clinically significant telithromycin-associated liver injury” performed
by an FDA expert panel found that four of those cases involved the severe
outcome of death, one required a liver transplant, and a total of 26
were judged to be “highly likely” or “probable” in their causal
association with telithromycin. (Doc. 51-15 at 64-65; see also id. at
89-90 (Avigan memorandum noting same).)

                                        74
he failed to disclose the adverse events in the Phase 2 COPD

trials, where at least one participant exhibited clear symptoms of

liver injury and his liver test results did not return to normal

until twenty-nine days after being discontinued from treatment.

(See Doc. 51-11 at 15-17.)

       At least with regard to Cempra’s Phase 3 CABP clinical trials,

Defendants correctly note that there is limited evidence of serious

idiosyncratic liver toxicity or other notable symptoms that were

associated with Ketek, even if the FDA ultimately found that the

clinical data demonstrated a “signal” for hepatic injury.                     (Doc.

59 at 12–13.)     The clinical data supported Cempra’s interpretation

of the clinical results.          The fact that the FDA ultimately gave

the    data    different     weight    does    not   necessarily     render    the

challenged statements misleading.             It cannot be said that Cempra’s

statements are “such an extreme departure from the standard of

ordinary care” that the Defendants “must have been aware” of such

an obvious danger of misleading the plaintiffs.                   Lerner, 273 F.

Supp. 3d at 594 (internal quotation marks omitted).

       Nevertheless, the adverse events observed during the Phase 2

COPD   trial    did   provide    a    much    more   concerning    indicator    of

idiosyncratic liver injury similar to what had been observed with

Ketek.    Indeed, Cempra’s January 7, 2016 prospectus acknowledged

generally      that    the      company’s      ongoing    studies      involving

solithromycin, including the COPD study, “if negative, could have

                                        75
an   adverse    effect      on    FDA   and      other    regulatory      approval      of

solithromycin        as    a     treatment       for     CABP     as     well     as    our

commercialization efforts for solithromycin and market acceptance

of the same.”     (Doc. 51-7 at 24.)

      In particular, one patient in the Phase 2 COPD study developed

cholestatic hepatitis, and his liver test results did not return

to normal until twenty-nine days after treatment of solithromycin

was discontinued.         (Doc. 51-11 at 15-16.)           During the FDA Advisory

Committee hearing, Oldach acknowledged this was a case of DILI.

(Doc.   51-16   at    111      (“[W]e   agree     that     the    COPD    patient      with

cholestatic     hepatitis        had    a   drug-induced         liver    entry    [sic].

There's no question. But we think this is due to dose and duration,

something which we were actively exploring in our trials.”).)

Notably, however, the patient was ultimately determined not to

meet Hy’s Law criteria. (Id. at 89.) 26                  Even though these adverse

events occurred in the Phase 2 trial for a different treatment,

Cempra and its executive officers were well aware that all clinical

data would be considered by FDA in the approval process. Fernandes

publicly acknowledged as much in an investor call.                       (Doc. 46 ¶ 76



26
  The Avigan memorandum characterized this case as follows: “The case
represents a clinically significant episode of solithromycin-induced
hepatotoxicity (Severity Level 2) marked by jaundice and pruritis, in
which a causal association with the study drug in my view is ‘Highly
Likely’.” (Doc. 51-11 at 16.) While concurrent elevations of bilirubin
were observed in the patient, the hepatic safety advisory board
determined that the patient did not meet Hy’s Law criteria. (Doc. 51-
16 at 89; Doc. 51-11 at 15-17; Doc. 51-14 at 167.)

                                            76
(“So all of the safety data — every human exposure is submitted as

part of the law.   We have submitted data until at the end of August

and all data comes in, every part will be exposed. And we’re very

pleased with the safety of the drug. . . . We’re proud to be able

to submit this data.”).)

     However, even assuming that Plaintiffs plausibly pleaded that

Hahn’s challenged statements were false or misleading because Hahn

failed to disclose the results of the Phase 2 COPD trials (id.

¶ 74), this failure, given the context of the statements made,

does not provide a strong inference of scienter.    The question is

not whether a reasonable person could infer that scienter existed,

but whether the inference of scienter is “strong — and compelling,

and powerful — when it is weighed against the opposing inferences

that may be drawn from the facts in their entirety.”    Cozzarelli,

549 F.3d at 624.     As Defendants note, the COPD clinical trial

concerned a much longer term of treatment with solithromycin — 28

days.   The facts, when viewed in the light most favorable to

Plaintiffs, are more consistent with the Defendants having acted

on the belief that the COPD adverse events were distinguishable

from the five to seven day treatment plan for which Cempra was

seeking regulatory approval for the CABP application.     (Doc. 51-

15 at 62.) This conclusion is supported by the Avigan memorandum’s

notation that solithromycin may have a “steep dose-liver injury

response curve.”   (Doc. 51-15 at 78.)

                                 77
      A comparison of the extensive briefing materials prepared by

the FDA staff and Cempra reveals that each side had its own

interpretation of the data.         See In re AstraZeneca Sec. Litig.,

559 F. Supp. 2d at 471.        When evaluating the facts alleged in the

amended complaint holistically, the more compelling inference is

that Defendants had a good faith belief in their interpretation of

the clinical data, and any failure to disclose the adverse events

in the COPD trials did not result from any dishonest or reckless

behavior.      See Yates, 744 F.3d at 893 (holding that plaintiffs

failed to meet their burden of pleading scienter under the PSLRA,

where         the    facts         indicated          that      the      “more

compelling . . . inference [was] that the [defendants] were, at

most, negligent”); In re AstraZeneca Sec. Litig., 559 F. Supp. 2d

at   471-72    (finding   that   the     plaintiffs   had    “not   alleged   an

inference of scienter as compelling as the opposing inference”

where there were two possible analyses and conclusions based on

the data); In re Human Genome Scis. Inc. Sec. Litig., 933 F. Supp.

2d at 761 (finding Defendants’ failure to disclose adverse event

within   ongoing    clinical     trial    insufficient   to   support   strong

inference of scienter where the Defendants never mentioned the

study by name or gave any concrete details regarding the study);

cf. Schueneman, 840 F.3d at 708 (holding that plaintiffs adequately

alleged scienter where defendants affirmatively represented that

“all the animal studies that [had] been completed” supported the

                                         78
company’s case for approval of developmental drug, but failed to

disclose adverse results in an animal study about which the FDA

had expressed particular interest).

                                 iii. Allegedly    Misleading   Statements
                                      Regarding   Solithromycin’s   Safety
                                      Profile in the Phase 2 NASH Study

       Finally, Plaintiffs allege that Cempra amended the protocol

for the Phase 2 NASH clinical trial to reduce the dosage amounts

of solithromycin because of the adverse effects observed in the

Phase 2 COPD trial, but failed to adequately disclose this point

to investors.         (Doc. 46 ¶¶ 75-76; Doc. 55 at 28.)             On September

30, 2016, Cempra held a conference call for analysts and investors

to discuss the preliminary results of the Phase 2 NASH clinical

trial.        (Doc. 46 ¶ 76; Doc. 51-12.)           During the question-and-

answer session, Oldach acknowledged that the dosing regimen was

changed to address ALT elevations observed when treating patients

with solithromycin for longer durations, but he did not disclose

the full extent of the adverse events observed during the COPD

clinical trials.         (Doc. 46 ¶ 76; Doc. 51–12.) 27            Fernandes also


27
     During    the   September   30,   2016   conference   call,   Oldach   stated:

       When dosing solithromycin for longer durations, we’ve
       observed ALT elevation and since one of the goals of this
       trial [was] to determine the optimal regimen for longer
       treatment period, we adjusted the dose to 200 milligrams daily
       for one week, followed by 200 milligrams three times a week.
       The lower dose is supported by the mouse model and human PK
       data that suggest it might be efficacious. We hope to confirm
       this dosing regimen in the study and we are very excited with


                                         79
stated that the company had submitted all of the clinical data to

the FDA as part of the approval process and reiterated that “we’re

very pleased with the safety of the drug.”             (Doc. 46 ¶ 76; Doc.

51–12 at 13.)     When later questioned regarding the amendment to

the protocol during the conference call, Fernandes said that “[t]he

driver [behind the decision to alter dosages] was efficacy as well

as safety.”    (Doc. 51-12 at 9.)

     Plaintiffs    allege    that     Oldach’s   statement    regarding   the

amendment of the protocol of the Phase 2 NASH trial was false and

misleading    because   he   failed    to   disclose   that   the   amendment

occurred due to “patterns of DILI observed in the Phase 2 COPD

trial,” citing the FDA Briefing Document.           (Doc. 46 ¶ 82; Doc. 55

at 28.) 28    Defendants contend the FDA Briefing Document does not

contain any such statement (Doc. 50 at 29 n.13), and the court can

find no such statement.        FDA Presenter Dr. Gopinath did state

during the FDA Advisory Committee meeting that “after considering

some of the safety information that came out of the COPD trial,

the protocol for the NASH trial was amended.”          (Doc. 51-16 at 171.)

Defendants contend that Oldach’s statement regarding the Phase 2



     the therapeutic effects and safety profile we have seen thus
     far.

(Doc. 46 ¶ 76.)
28
  The complaint alleges “the FDA’s briefing document disclosed that the
Company had amended the Phase 2 NASH study protocol . . . because of
patterns of DILI observed in the Phase 2 COPD trial.” (Doc. 46 ¶ 82.)

                                       80
trials is “not at all inconsistent with Plaintiffs’ allegation

that Cempra adjusted the dose due to observations from the Phase

2 COPD trial.”       (Doc. 50 at 30.)

      While   Section       10(b)   and    Rule       10b-5    “do    not    create    an

affirmative duty to disclose any and all material information,”

Singer, 883 F.3d at 440 (citation omitted), it is a closer question

whether Oldach had a duty to disclose the complete rationale for

the dosing change when he referenced ALT elevations observed

“[w]hen dosing solithromycin for longer durations,” even if he did

not   refer   to     the   clinical     study    by    name.         (Doc.   46   ¶ 76.)

Defendants’    argument      —   that     Oldach’s      reference       to    just    ALT

elevations is consistent with the Phase 2 COPD trial results —

conflicts     with    the    distinction        Defendants      draw     between      ALT

elevation and DILI in defending against the other challenged

statements.     At least one patient during the COPD Phase 2 trials

demonstrated clear symptoms of DILI.              (See Doc. 46 ¶ 82; see also

Doc. 51-11 at 15-17; Doc. 51-16 at 111.)                 In these circumstances,

where Cempra was noting the increased ALT elevations in other

phases of its solithromycin trials where DILI was not identified,

Oldach’s reference to just ALT elevations and not DILI in the Phase

2 NASH trial plausibly “would have misled a reasonable investor.”

Lerner, 273 F. Supp. 3d at 586.

      Nevertheless, Plaintiffs again fail to adequately allege a

strong inference of scienter with respect to these challenged

                                          81
statements relating exclusively to the Phase 2 NASH trials. During

the same conference call, Fernandes clarified that the dosage

change was made for “efficacy as well as safety.”     (Doc. 51-12 at

9.)   This mirrors the explanation given by FDA presenter, Dr.

Gopinath, that changes were made to the NASH trial protocol “after

considering some of the safety information that came out of the

COPD trial.”   (Doc. 50 at 29-30 n.13 (quoting 51-16 at 171).)   In

light of the conflicting interpretations of DILI, and for reasons

similar to those previously discussed, the court finds that the

allegations with respect to these challenged statements do not

support a finding of a strong inference of scienter.      See In re

Human Genome Scis. Inc. Sec. Litig., 933 F. Supp. 2d at 761.

          3.   Section 20(a) Claims
      Plaintiffs also allege the individual Defendants violated

§ 20(a) of the Exchange Act.   (Doc. 46 ¶¶ 121-24.)   Section 20(a)

imposes liability on any person who “directly or indirectly,

controls any person liable” for violations of the Exchange Act,

“unless the controlling person acted in good faith and did not

directly or indirectly induce the act or acts constituting the

violation or cause of action.”    15 U.S.C. § 78t(a).    Plaintiffs

have alleged that each of the individual Defendants had authority

over the content and dissemination of the challenged statements

and qualifies as a control person within the meaning of Section

20(a) of the Exchange Act.   (Doc. 46 ¶¶ 24, 27, 30.)   Because the

                                 82
court finds that Plaintiffs fail to state a claim regarding the

predicate violation of Section 10(b), Plaintiffs’ Section 20(a)

claims cannot proceed.     BearingPoint, 576 F.3d at 192 (“Because

the complaint fails to withstand a Rule 12(b)(6) motion with

respect to the predicate violation of § 10(b), it also fails with

respect to the § 20(a) claims.”)

III. CONCLUSION

     Having reviewed all alleged misrepresentations and all other

alleged bases for scienter, individually and collectively, the

court finds that they are insufficient to raise a strong inference

that any Defendant intended to mislead any investor, or acted

recklessly.    For   the   reasons   stated,   the   court   finds   that

Plaintiffs have failed to state a claim for relief upon which

relief can be granted under Section 10(b) or Section 20(a) of the

Exchange Act, or Rule 10b-5.

     IT IS THEREFORE ORDERED that the Defendants’ motion to dismiss

(Doc. 49) be GRANTED and the Plaintiffs’ amended complaint (Doc.

46) be DISMISSED.

                                         /s/ Thomas D. Schroeder
                                      United States District Judge
October 26, 2018




                                 83
